Exhibit 10.2

CREDIT AGREEMENT

Dated as of June 30, 2005

among

TEXAS INDUSTRIES, INC.,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

UBS SECURITIES LLC,
as Syndication Agent,

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
SUNTRUST BANK,
as Co-Documentation Agents,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Section

 

 

Page

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

 

 

1.01

 

Defined Terms

1

 

1.02

 

Other Interpretive Provisions

27

 

1.03

 

Accounting Terms.

27

 

1.04

 

Rounding

28

 

1.05

 

Times of Day

28

 

1.06

 

Letter of Credit Amounts

28

 

 

 

 

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

28

 

 

 

 

 

 

2.01

 

Revolving Loans

28

 

2.02

 

Borrowings, Conversions and Continuations of Loans.

29

 

2.03

 

Letters of Credit.

30

 

2.04

 

Swing Line Loans.

39

 

2.05

 

Prepayments.

42

 

2.06

 

Termination or Reduction of Commitments

44

 

2.07

 

Repayment of Loans.

44

 

2.08

 

Interest.

45

 

2.09

 

Fees

46

 

2.10

 

Computation of Interest and Fees

46

 

2.11

 

Evidence of Debt.

47

 

2.12

 

Payments Generally; Administrative Agent’s Clawback.

47

 

2.13

 

Sharing of Payments by Lenders

49

 

2.14

 

Collateral

50

 

 

 

 

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

51

 

 

 

 

 

3.01

 

Taxes.

51

 

3.02

 

Illegality

53

 

3.03

 

Inability to Determine Rates

53

 

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans.

53

 

3.05

 

Compensation for Losses

55

 

3.06

 

Mitigation Obligations; Replacement of Lenders.

56

 

3.07

 

Survival

56

 

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

56

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

56

 

4.02

 

Conditions to all Credit Extensions

59

 

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

60

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

60

 

5.02

 

Authorization; No Contravention

60

 

5.03

 

Governmental Authorization; Other Consents

60

 

5.04

 

Binding Effect

60

-i-

--------------------------------------------------------------------------------




 

5.05

 

Financial Statements; No Material Adverse Effect; No Internal Control Event.

60

 

5.06

 

Litigation

61

 

5.07

 

No Default

61

 

5.08

 

Ownership of Property; Liens

61

 

5.09

 

Environmental Compliance

62

 

5.10

 

Insurance

62

 

5.11

 

Taxes

63

 

5.12

 

ERISA Compliance

63

 

5.13

 

Subsidiaries; Equity Interests

64

 

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.

64

 

5.15

 

Disclosure

64

 

5.16

 

Compliance with Laws

64

 

5.17

 

Intellectual Property; Licenses, Etc

65

 

5.18

 

Common Enterprise

65

 

5.19

 

Solvent

65

 

5.20

 

Security Interests

65

 

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

66

 

 

 

 

 

 

6.01

 

Financial Statements

66

 

6.02

 

Certificates; Other Information

67

 

6.03

 

Notices

69

 

6.04

 

Payment of Obligations

69

 

6.05

 

Preservation of Existence, Etc

70

 

6.06

 

Maintenance of Properties

70

 

6.07

 

Maintenance of Insurance

70

 

6.08

 

Compliance with Laws

70

 

6.09

 

Books and Records

70

 

6.10

 

Inspection Rights

71

 

6.11

 

Use of Proceeds

71

 

6.12

 

Further Assurances

71

 

6.13

 

Additional Subsidiaries

71

 

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

71

 

 

 

 

 

 

7.01

 

Liens

72

 

7.02

 

Investments

72

 

7.03

 

Debt

73

 

7.04

 

Fundamental Changes

74

 

7.05

 

Dispositions

74

 

7.06

 

Restricted Payments

75

 

7.07

 

Change in Nature of Business

76

 

7.08

 

Transactions with Affiliates

76

 

7.09

 

Burdensome Agreements

76

 

7.10

 

Use of Proceeds

76

 

7.11

 

Financial Covenants.

76

-ii-

--------------------------------------------------------------------------------




 

7.12

 

Sale and Leaseback

76

 

7.13

 

Sale or Discount of Receivables

77

 

7.14

 

Debt Modifications

77

 

7.15

 

Debt Payments

77

 

7.16

 

Capital Expenditures

77

 

7.17

 

Centralized Cash Management Program

78

 

 

 

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

78

 

 

 

 

 

8.01

 

Events of Default

78

 

8.02

 

Remedies Upon Event of Default

80

 

8.03

 

Application of Funds

81

 

 

 

 

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

82

 

 

 

 

 

9.01

 

Appointment and Authority.

82

 

9.02

 

Rights as a Lender

82

 

9.03

 

Exculpatory Provisions

82

 

9.04

 

Reliance by Administrative Agent.

83

 

9.05

 

Delegation of Duties

83

 

9.06

 

Resignation of Administrative Agent

84

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

85

 

9.08

 

No Other Duties, Etc

85

 

9.09

 

Administrative Agent May File Proofs of Claim

85

 

9.10

 

Collateral and Guaranty Matters

86

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

86

 

 

 

 

 

 

10.01

 

Amendments, Etc

86

 

10.02

 

Notices; Effectiveness; Electronic Communication.

88

 

10.03

 

No Waiver; Cumulative Remedies

90

 

10.04

 

Expenses; Indemnity; Damage Waiver.

90

 

10.05

 

Payments Set Aside

92

 

10.06

 

Successors and Assigns.

93

 

10.07

 

Treatment of Certain Information; Confidentiality

97

 

10.08

 

Right of Setoff

98

 

10.09

 

Interest Rate Limitation

98

 

10.10

 

Counterparts; Integration; Effectiveness

99

 

10.11

 

Survival of Representations and Warranties

99

 

10.12

 

Severability

99

 

10.13

 

Replacement of Lenders

99

 

10.14

 

Governing Law; Jurisdiction; Etc.

100

 

10.15

 

Waiver of Jury Trial

101

 

10.16

 

USA PATRIOT Act Notice

102

 

10.17

 

ENTIRE AGREEMENT

102

 

 

 

 

 

SIGNATURES

 

 

S-1

-iii-

--------------------------------------------------------------------------------




SCHEDULES

 

 

 

 

 

 

 

 

1.01

 

Existing Letters of Credit

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.13

 

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

 

 

7.01

 

Existing Liens

 

 

7.02(d)

 

Existing Investments

 

 

7.03(c)

 

Existing Debt

 

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

10.06

 

Processing and Recordation Fees

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

 

Assignment and Assumption

 

 

B

 

Compliance Certificate

 

 

C

 

Guaranty

 

 

D

 

Opinion Matters

 

 

E

 

Revolving Loan Note

 

 

F

 

Revolving Loan Notice

 

 

G

 

Security Agreement

 

 

H

 

Swing Line Loan Notice

 

 

I

 

Swing Line Note

 

-iv-

--------------------------------------------------------------------------------




CREDIT AGREEMENT

          This CREDIT AGREEMENT (“Agreement”) is entered into as of June 30,
2005, among TEXAS INDUSTRIES, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

          The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

          1.01   Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

          “Account” has the meaning assigned to such term in the UCC, and also
means receivables from the sale of royalty income from the CemStar process.

          “Acquisition” means the acquisition by any Person of (a) a majority of
the Equity Interests of another Person, (b) all or substantially all of the
assets of another Person or any operating division of another Person or (c) all
or substantially all of a line of business of another Person, in each case
whether or not involving a merger or consolidating with such other Person.

          “Acquisition Consideration” means the consideration given by the
Borrower or any of its Subsidiaries for an Acquisition, including but not
limited to the sum of (without duplication) (a) the fair market value of any
cash, property (other than Equity Interests issued in respect of such
Acquisition) or services given, plus (b) the amount of any Debt assumed,
incurred or guaranteed (to the extent not otherwise included) in connection with
such Acquisition by the Borrower or any of its Subsidiaries. 

          “Adjusted Net Earnings From Operations” means, with respect to any
fiscal period of any Person (the “subject Person”), net income of the subject
Person on a consolidated basis after provision for income taxes for such fiscal
period, as determined in conformity with GAAP and reported on the financial
statements for such fiscal period, excluding any and all of the following
included in such net income:  (a) gain, to the extent in excess of $5,000,000,
or loss arising from the sale of any capital assets (including sales of surplus
operating assets and real estate); (b) gain or loss arising from any write-up or
write-down in the book value of any asset; (c) earnings of any other Person,
substantially all of the assets of which have been acquired by the subject
Person in any manner, to the extent realized by such other Person prior to the
date of Acquisition; (d) earnings of any other Person (excluding Wholly-Owned
Subsidiaries) in which the subject Person has an ownership interest unless (and
only to the extent) such earnings shall actually have been received by the
subject Person in the form of cash distributions; (e) earnings of any Person to
which assets of the subject Person shall have been sold, transferred, or
disposed of, or into which subject Person shall have been merged, or which has
been a party with the subject Person to any consolidation or other form of
reorganization, prior to the date of such transaction;

-1-

--------------------------------------------------------------------------------




(f) gain arising from the acquisition of debt or equity securities of the
subject Person or from cancellation or forgiveness of Debt; and (g) gain or loss
arising from extraordinary items, as determined in conformity with GAAP, or from
any other non-recurring transaction (including (i) a charge for the early
retirement of the 2003 Senior Notes not to exceed $12,000,000, (ii) the
make-whole payment in respect of the 2003 Senior Notes not to exceed
$110,000,000, and (iii) costs in respect of implementing the Spin-Off
Transaction not to exceed $12,500,000 in aggregate amount).

          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

          “Aggregate Commitments” means the Commitments of all Lenders.

          “Agreement” means this Credit Agreement.

          “Applicable Law” means (a) in respect of any Person, all provisions of
Laws applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, “Applicable Law” shall also
mean the laws of the United States of America, including, without limitation the
foregoing, 12 USC Sections 85 and 86, as amended to the date hereof and as the
same may be amended at any time and from time to time hereafter, and any other
statute of the United States of America now or at any time hereafter prescribing
the maximum rates of interest on loans and extensions of credit, and the laws of
the State of Texas.  Chapter 346 (other than Section 346.004) of the Texas
Finance Code (which regulates certain revolving credit accounts and revolving
tri-party accounts) shall not apply to the Loans or the other Obligations.

          “Applicable Percentage” means, with respect to each Lender at any
time, the percentage (carried out to the ninth decimal place), the numerator of
which is the amount of the Commitment of such Lender at such time and the
denominator of which is the Aggregate Commitments at such time; provided that if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

-2-

--------------------------------------------------------------------------------




          “Applicable Rate” means the following percentages per annum, based
upon the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

Pricing
Level

 

Leverage Ratio

 

Commitment
Fee

 

Applicable Margin
for Eurodollar Rate
Loans and Letters
of Credit

 

Applicable
Margin for
Base Rate
Loans

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1

 

 

< 1.50 to 1.00

 

 

0.250

%

 

1.000

%

 

0.000

%

2

 

 

< 2.50 to 1.00 but > 1.50 to 1.00

 

 

0.375

%

 

1.250

%

 

0.250

%

3

 

 

< 3.50 to 1.00 but > 2.50 to 1.00

 

 

0.500

%

 

1.500

%

 

0.500

%

4

 

 

> 3.50 to 1.00

 

 

0.500

%

 

2.000

%

 

1.000

%

          Any increase or decrease in the Applicable Rate resulting from a
change in the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.  The Applicable Rate in effect
from the Closing Date through August 31, 2005 shall be determined based upon
Pricing Level 2.

          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

          “Arranger” means Banc of America Securities LLC, in its capacity as
sole lead arranger and sole book manager.

          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries (and Chaparral and its Subsidiaries)
for the fiscal year ended May 31, 2004, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year of the Borrower and its Subsidiaries (and Chaparral and its Subsidiaries),
including the notes thereto.

-3-

--------------------------------------------------------------------------------




          “Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03 (b)(iii).

          “Availability” means, as of any date of determination, the remainder
of (a) the Aggregate Commitments as at such date minus (b) the Total
Outstandings as at such date.

          “Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

          “Bank of America” means Bank of America, N.A. and its successors.

          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

          “Borrower” has the meaning specified in the introductory paragraph
hereto.

          “Borrower Materials” has the meaning specified in Section 6.02.

          “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as
the context may require.

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

          “Capital Expenditure” means, for any Person, the aggregate amount of
all purchases or acquisitions by such Person of, and expenditures for additions
to, items considered to be capital items, including, expenditures relating to
property, plant, or equipment, which would be capitalized on such Person’s
balance sheet in accordance with GAAP, excluding amounts (a) capitalized as
inventory and (b) in respect of purchases, acquisitions and expenditures that
are “Acquisitions”, as defined herein.

          “Capital Lease Obligations” means, for any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP.  For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

-4-

--------------------------------------------------------------------------------




          “Cash Collateralize” has the meaning specified in Section 2.03(g).

          “Cash Equivalents” means:  (a) United States dollars; (b) securities
issued or directly and fully guaranteed or insured by the United States
government or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) maturing,
unless such securities are deposited to defease any Debt, not more than twelve
months from the date of acquisition; (c) certificates of deposit and eurodollar
time deposits with maturities of twelve months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding twelve months
and overnight bank deposits, in each case, with any domestic commercial bank
having capital and surplus in excess of $500,000,000 and a rating at the time of
acquisition thereof of P-1 or better from Moody’s or A-1 or better from S&P;
(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; (e) commercial paper having the highest rating obtainable
from Moody’s or S&P and in each case maturing within six months after the date
of acquisition; (f) auction rate securities rated with the highest short-term
ratings by Moody’s and S&P, and maturing within 365 days of acquisition;
(g) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, rated at least “A” by Moody’s or S&P and having
maturities of not more than twelve months from the date of acquisition; and
(h) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition.

          “Cash Management Obligations” means, with respect to any Lender, any
obligations owed to such Lender by the Borrower or any of its Subsidiaries which
arise as a direct result of the deposit, collection and other cash management,
treasury or deposit services provided by such Lender to the Borrower or any such
Subsidiary, including without limitation all of the obligations of the Borrower
or any of its Subsidiaries to such Lender for overdrafts, for returned checks
and other returned items and for credit extended under, or as a result of, cash
management, treasury and deposit agreements.

          “Centralized Cash Management Program” means the program through which,
until the earlier of (a) the distribution of Chaparral to the Borrower’s
shareholders, and (b) September 30, 2005, the Borrower may (1) sweep cash from
Chaparral and its Subsidiaries’ concentration accounts, which shall reduce the
TXI Advance; provided that the amount swept to the Borrower shall not exceed the
outstanding amount of the TXI Advance, or (2) make payments to Chaparral to the
extent required by Chaparral for payments, including raw material procurement,
payroll and other working capital requirements and capital expenditures which
shall increase the TXI Advance; provided that the amount of payments to
Chaparral shall not increase the amount of the TXI Advance to an amount in
excess of $50,000,000; provided, however, that upon the earlier of (a) the
distribution of Chaparral to the Borrower’s shareholders and (b) September 30,
2005, the Borrower shall contribute the TXI Advance to the capital of Chaparral.

-5-

--------------------------------------------------------------------------------




          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following:  (a) the adoption or taking effect of any
Law, (b) any change in any Law, or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of Law)
by any Governmental Authority.

          “Change of Control” means (a) the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Borrower and its Subsidiaries, taken as a whole, to
any “person” or “group” (as such terms are used for purposes of Sections 13(d)
and 14(d) of the Securities Exchange Act, whether or not applicable), (b) any
“person” or “group” (as such terms are used for purposes of Sections 13(d) and
14(d) of the Securities Exchange Act, whether or not applicable) is or becomes
the “beneficial owner”, directly or indirectly, of more than 35% of the total
voting power in the aggregate of all classes of Equity Interests of the Borrower
then outstanding normally entitled to vote in elections of directors, (c) during
any period of 24 consecutive months after the Closing Date, individuals who at
the beginning of such 24-month period constituted the board of directors of the
Borrower (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the Borrower then in office,
or (d) any “Change of Control” as defined in the 2005 Senior Notes shall occur
in respect thereof. 

          “Chaparral” means Chaparral Steel Company, a Delaware corporation, and
prior to the Spin-Off Transaction, a wholly-owned Subsidiary of the Borrower.

          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

          “Co-Documentation Agents” means JPMorgan Chase Bank, N.A., Wells Fargo
Bank, National Association, and SunTrust Bank, in their capacity as
co-documentation agents under any of the Loan Documents, or any successors
thereto.

          “Code” means the Internal Revenue Code of 1986.

          “Collateral” has the meaning specified in Section 2.14 of this
Agreement.

          “Collateral Documents” means, collectively, the Security Agreement and
any other agreement or document, together with all related financing statements
and stock powers, executed and delivered in connection with this Agreement to
create a Lien on any personal property in favor of the Administrative Agent for
the benefit of the Secured Parties.

          “Commitment” means, as to each Lender, its obligation to (a) make
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

-6-

--------------------------------------------------------------------------------




          “Commitment Fee” has the meaning specified in Section 2.09(a).

          “Compliance Certificate” means a certificate substantially in the form
of Exhibit B.

          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

          “Convertible Subordinated Debentures” means the 5.5% Convertible
Subordinated Debentures of the Borrower, in an aggregate principal amount of
$200,000,000, due 2028.

          “Convertible Trust Preferred Securities” means the 5.5% Convertible
Trust Preferred Securities, in an aggregate amount of $200,000,000 evidencing
preferred undivided beneficial interests in the assets of TXI Capital Trust I.

          “Credit Extension” means each of the following:  (a) a Borrowing,
(b) an L/C Credit Extension, and (c) a Swing Line Borrowing.

          “Debt” means, with respect to any Person, without duplication,
(a) debt of such Person for borrowed money, (b) all debt of such Person
evidenced by bonds, notes, debentures or similar instruments or bankers’
acceptances or letters of credit (or reimbursement obligations in respect
thereof); (c) the balance deferred and unpaid by such Person of the purchase
price of any property which purchase price is due more than six months after the
date of placing such property in service or taking delivery and title thereto,
except any such balance that constitutes an accrued expense or trade payable,
(d) all obligations of others secured by any Lien (other than Liens referred to
in clauses (b), (c), (d), (e), (g) or (i) of the definition of Permitted Liens)
on any property or asset owned by such Person, whether or not the obligation
secured thereby shall have been assumed, (e) to the extent not otherwise
included, all Capitalized Lease Obligations of such Person, all obligations of
such Person with respect to leases constituting part of a sale and leaseback
arrangement, all Guaranties of such Person, all obligations of such Person under
Swap Contracts, (f) any “withdrawal liability” of such Person, as such term is
defined under part I of Subtitle E of Title IV of ERISA, (g) all Synthetic Lease
Obligations of such Person, and (h) all preferred stock issued by such Person
and required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due, by a fixed date prior to one year after the Maturity
Date. 

-7-

--------------------------------------------------------------------------------




          “Debt Conversion Event” means the earliest to occur of (a) any default
or event of default (however defined or designated) in any instrument or
agreement governing, evidencing or creating the Convertible Trust Preferred
Securities or the Convertible Subordinated Debentures, (b) any mandatory
redemption of the Convertible Trust Preferred Securities or the Convertible
Subordinated Debentures or (c) any Special Event (or other event howsoever
designated) the effect of which would result in the dissolution or termination
of TXI Capital Trust I or would cause the holders of the Convertible Trust
Preferred Securities to become holders of the Convertible Subordinated
Debentures.

          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

          “Debt to Capitalization Ratio” means, as of any date of determination,
the ratio of (a) Total Debt as of such date of determination to (b) the sum of
(i) Total Debt plus (ii) Net Worth, in each case as of such date of
determination.

          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

          “Depreciation” means depreciation and depletion expense as determined
in accordance with GAAP.

          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

-8-

--------------------------------------------------------------------------------




          “Dividend” means, as to any Person, any declaration or payment of any
dividend (other than a stock dividend) on, or the making of any distribution,
loan, advance or investment to or in any holder of, (a) any shares of capital
stock (or other equity or beneficial interest) of such Person (other than
salaries, bonuses and loans to employees made or paid in the ordinary course of
business) or (b) the Convertible Trust Preferred Securities.

          “Dollar” and “$” mean lawful money of the United States.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.

          “EBITDA” means, for any period, determined in accordance with GAAP on
a consolidated basis for the Borrower and its Subsidiaries, the sum of
(a) Adjusted Net Earnings From Operations for such period, plus (b) to the
extent deducted in the determination of Adjusted Net Earnings from Operations
for such period, (i) Interest Expense, plus (ii) federal, state, local and
foreign income taxes, plus (iii) Depreciation, amortization and other
non-recurring non-cash charges (excluding any non-cash charges to the extent
that it represents an accrual of or reserve for cash payments in any future
period), plus (iv) non-cash charges in respect of employee stock option expenses
(excluding any such non-cash charges to the extent that it represents an accrual
of or reserve for cash payments in any future period), minus (c) to the extent
included in the determination of Adjusted Net Earnings from Operations for such
period, non-cash credits. 

          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

-9-

--------------------------------------------------------------------------------




          “Environmental Permit” means any permit, license, order, approval or
other authorization under Environmental Law material to business of the Borrower
or any Subsidiary.

          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

          “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

-10-

--------------------------------------------------------------------------------




          “Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Eurodollar Rate.

          “Event of Default” has the meaning specified in Section 8.01.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to provide the
documentation described in Section 3.01(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

          “Existing Credit Agreement” means that certain Credit Agreement, dated
as of June 6, 2003, among the Borrower, certain of the Borrower’s Subsidiaries
party thereto, Bank of America, N.A., as Administrative Agent, Banc of America
Securities LLC, as sole lead arranger and book manager, and other lenders named
therein, as amended, modified or supplemented.

          “Existing Letters of Credit” means the letter of credit set forth on
Schedule 1.01.

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

          “Fee Letter” means the letter agreement, dated May 4, 2005 among the
Borrower, the Administrative Agent and the Arranger.

-11-

--------------------------------------------------------------------------------




          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

          “Foreign Subsidiary” means each Subsidiary of the Borrower which is
organized under the laws of a jurisdiction other than the United States of
America or any state or commonwealth thereof.

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

          “Granting Lender” has the meaning specified in Section 10.06(h).

          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Debt or other obligation of the payment or performance of such Debt or
other obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien).

-12-

--------------------------------------------------------------------------------




The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

          “Guarantors” means, collectively, each Material Domestic Subsidiary
(other than TXI Capital Trust I).

          “Guaranty” means the Guaranty made by the Guarantors, substantially in
the form of Exhibit C.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Highest Lawful Rate” means at the particular time in question the
maximum rate of interest which, under Applicable Law, any Lender is then
permitted to charge on the Obligations.  If the maximum rate of interest which,
under Applicable Law, any Lender is permitted to charge on the Obligations shall
change after the date hereof, the Highest Lawful Rate shall be automatically
increased or decreased, as the case may be, from time to time as of the
effective time of each change in the Highest Lawful Rate without notice to the
Borrower.  For purposes of determining the Highest Lawful Rate under Applicable
Law, on each day, if any, that Chapter 303 of the Texas Finance Code establishes
the Highest Lawful Rate, such rate shall be the weekly ceiling computed in
accordance with Section 303.003 for that day.

          “Honor Date” has the meaning specified in Section 2.03(c)(i).

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitees” has the meaning specified in Section 10.04(b).

          “Information” has the meaning specified in Section 10.07.

          “Interest Coverage Ratio” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, the ratio of (a) EBITDA to (b) Interest Expense, in each
case for the period of four consecutive fiscal quarters ending on such date of
determination.

          “Interest Expense” means, for any period of calculation, calculated
for the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, interest expense (including interest expense pursuant to
Capitalized Lease Obligations, but excluding any interest expense in respect of
the Convertible Subordinated Debentures) for such period.  For purposes of this
Agreement, Interest Expense shall be deemed to have been $6,000,000 during each
of the fiscal quarters beginning June 1, 2004, September 1, 2004, December 1,
2004, March 1, 2005 and June 1, 2005. 

-13-

--------------------------------------------------------------------------------




          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Revolving Loan Notice;
provided that:

 

          (i)          any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

 

 

          (ii)         any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and

 

 

 

          (iii)        no Interest Period shall extend beyond the Maturity Date.

          “Internal Control Event” means a material weakness in, or material.
fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in the Securities Laws.

          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or Equity Interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees Debt
of such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

          “IP Rights” has the meaning specified in Section 5.17.

          “IRS” means the United States Internal Revenue Service.

-14-

--------------------------------------------------------------------------------




          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

          “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower or in favor of the L/C Issuer
and relating to any such Letter of Credit.

          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Revolving Applicable Percentage.

          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Borrowing.

          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

          “L/C Issuer” means Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

          “L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings. 
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

          “Lender” has the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the Swing Line Lender.

          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.

-15-

--------------------------------------------------------------------------------




          “Letter of Credit” means any letter of credit issued hereunder, and
shall include the Existing Letters of Credit.  A Letter of Credit may be a
commercial letter of credit or a standby letter of credit.

          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).

          “Letter of Credit Sublimit” means an amount equal to $50,000,000.  The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

          “Leverage Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries consolidated in accordance with GAAP, the ratio of
(a) Total Debt as of such date of determination to (b) EBITDA for the four
fiscal quarters ending on such date of determination.

          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

          “Limited Amount Period” means, after termination of the initial
Unlimited Amount Period, from the first day of any fiscal quarter, the shorter
of (a) a period of four fiscal quarters commencing on such day and (b) the
period of time from such date to the commencement of an Unlimited Amount Period;
provided, however, no consecutive Limited Amount Period shall commence until the
first day of the fiscal quarter which is the fifth fiscal quarter after the
commencement of the preceding Limited Amount Period.

          “Limited Restricted Payment Period” means, after termination of the
initial Unlimited Restricted Payment Period, from the first day of any fiscal
quarter, the shorter of (a) a period of four fiscal quarters commencing on such
day and (b) the period of time from such date to the commencement of an
Unlimited Restricted Payment Period; provided, however, no consecutive Limited
Restricted Payment Period shall commence until the first day of the fiscal
quarter which is the fifth fiscal quarter after the commencement of the
preceding Limited Restricted Payment Period.

          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or a Swing Line Loan.

          “Loan Documents” means this Agreement, each Note, each Issuer
Document, the Fee Letter, the Guaranty, the Collateral Documents and any other
agreement or document executed, delivered or performable by any Loan Party in
connection herewith or as security for the Obligations.

-16-

--------------------------------------------------------------------------------




          “Loan Parties” means, collectively, the Borrower, each Guarantor and
each Grantor (as defined in the Security Agreement).

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower or
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

          “Material Domestic Subsidiary” means any Domestic Subsidiary that has
assets in excess of $10,000.

          “Maturity Date” means (a) June 30, 2010 or (b) such earlier date as
the (i) the Obligations become due and payable pursuant to this Agreement
(whether by acceleration, prepayment in full, scheduled reduction or otherwise)
or (ii) there shall exist an Event of Default under Section 8.01(f) of this
Agreement.

          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Net Cash Proceeds” means:

 

          (a)          with respect to the sale of any asset by the Borrower or
any Subsidiary, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt that is secured by such asset and that is required
to be repaid in connection with the sale thereof (other than Debt under the Loan
Documents), (B) the out-of-pocket expenses incurred by the Borrower or any
Subsidiary in connection with such sale and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
asset sale as a result of any gain recognized in connection therewith; and

 

 

 

          (b)          with respect to the sale of any Equity Interest by the
Borrower, the excess of (i) the sum of the cash and cash equivalents received in
connection with such sale over (ii) the underwriting discounts and commissions,
and other out-of-pocket expenses, incurred by the Borrower in connection with
such sale.

-17-

--------------------------------------------------------------------------------




          “Net Recovery Proceeds” means, with respect to any Recovery Event, the
gross cash proceeds (net of reasonable fees, costs and taxes actually incurred
and paid in connection with such Recovery Event and any required permanent
payment of Debt (other than Debt secured pursuant to the Collateral Documents)
which is secured by the property that is the subject of such Recovery Event)
received by the respective Person in connection with such Recovery Event.

          “Net Worth” means, for the Borrower and its Subsidiaries, on a
consolidated basis, determined in accordance with GAAP, the sum of (without
duplication):  (a) capital stock taken at par value, plus (b) capital surplus,
plus (c) retained earnings less treasury stock, plus (d) the Convertible Trust
Preferred Securities.

          “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b)(iii).

          “Notes” means collectively, the Revolving Loan Notes and the Swing
Line Note.

          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to (i) any Loan or Letter of Credit, (ii) any
Swap Contract of the Borrower or any Subsidiary to which a Lender or an
Affiliate of a Lender is a party, provided such Lender was a party to this
Agreement at the time such Swap Contract was entered into or (iii) Cash
Management Obligations, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

          “Off-Balance Sheet Liabilities” means, with respect to any Person as
of any date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; (d) any other monetary
obligation arising with respect to any other transaction which upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness, or (e) any transaction structured to
provide tax deductibility as interest expense of any dividend or similar
payment.

-18-

--------------------------------------------------------------------------------




          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

          “Outstanding Amount” means (i) with respect to Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans and Swing Line Loans, as the case may be, occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

          “Participant” has the meaning specified in Section 10.06(d).

          “PBGC” means the Pension Benefit Guaranty Corporation.

          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

          “Permitted Liens” means, as applied to any Person:

 

          (a)          any Lien in favor of the Administrative Agent to secure
the Obligations (including, without limitation, L/C Obligations and obligations
in respect of Swap Contracts, to the extent included within the definition of
Obligations);

 

 

 

          (b)          (i) Liens on real estate for real estate taxes not yet
delinquent, (ii) Liens on leasehold interests created by the lessor in favor of
any mortgagee of the leased premises, and (iii) Liens for taxes, assessments,
governmental charges, levies or claims that are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been set aside on such Person’s books, but only so long as no foreclosure,
restraint, sale or similar proceedings have been commenced with respect thereto;

-19-

--------------------------------------------------------------------------------




 

          (c)          Liens of carriers, landlords, warehousemen, mechanics,
laborers and materialmen and other similar Liens incurred in the ordinary course
of business for sums not yet due or being contested in good faith, if such
reserve or appropriate provision, if any, as shall be required by GAAP shall
have been made therefore;

 

 

 

          (d)          Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or similar
legislation, other than Liens imposed by ERISA;

 

 

 

          (e)          Easements, right-of-way, restrictions and other similar
encumbrances on real property which do not materially interfere with the
ordinary conduct of the business of such Person;

 

 

 

          (f)          Liens created to secure Debt permitted by
Sections 7.03(d), which is incurred solely for the purpose of financing the
acquisition or construction of such assets and incurred at the time of
acquisition or construction, so long as each such Lien shall at all times be
confined solely to the asset or assets so acquired or constructed (and proceeds
thereof), and refinancings thereof so long as any such Lien remains solely on
the asset or assets acquired or constructed and the amount of Debt related
thereto is not increased.

 

 

 

          (g)          Liens in respect of judgments or awards for which appeals
or proceedings for review are being prosecuted and in respect of which a stay of
execution upon any such appeal or proceeding for review shall have been secured,
provided that (i) such Person shall have established adequate reserves for such
judgments or awards, (ii) such judgments or awards shall be fully insured and
the insurer shall not have denied coverage, or (iii) such judgments or awards
shall have been bonded to the reasonable satisfaction of the Administrative
Agent;

 

 

 

          (h)          Any Liens existing on the Closing Date which are
described on Schedule 7.01 and which are acceptable to the Lenders, and Liens
resulting from the refinancing of the related Debt, provided that the Debt
secured thereby shall not be increased and the Liens shall not cover additional
assets of the Borrower or any Subsidiary;

 

 

 

          (i)          Liens filed of record out of an abundance of caution by
lessors of personal property, so long as each such Lien shall at all times be
confined solely to the asset or assets so leased (including additions and
accessions thereto and proceeds of insurance thereon).

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

-20-

--------------------------------------------------------------------------------




          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

          “Platform” has the meaning specified in Section 6.02.

          “Preferred Securities Guarantee” means that certain Preferred
Securities Guarantee executed by the Borrower and guaranteeing, on a
subordinated basis to the Obligations, distributions and redemption obligations
in respect of the Convertible Trust Preferred Securities.

          “Recovery Event” means the receipt by any Loan Party of any cash
insurance proceeds or condemnation awards payable (i) by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of any Loan Party and (ii) under any policy of insurance
required to be maintained under any Loan Document.

          “Register” has the meaning specified in Section 10.06(c).

          “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

          “Release” has the meaning specified under any Environmental Law.

          “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA, other than events for which the 30 day notice period
has been waived.

          “Request for Credit Extension” means (a) with respect to a Revolving
Borrowing or a conversion or continuation of Revolving Loans, a Revolving Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50%of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

          “Response” has the meaning specified under any Environmental Law.

-21-

--------------------------------------------------------------------------------




          “Responsible Officer” means the chief executive officer, president,
chief financial officer, chief accounting officer, treasurer or assistant
treasurer of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

          “Restricted Debt Payments” has the meaning specified in Section 7.15.

          “Restricted Payment” means (i) any Dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of the Borrower or any Subsidiary, (ii) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof) or (iii)
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation, termination of the Convertible
Subordinated Debentures, including any prepayment or repayment of,  any
principal of, interest on, or any fees or other amounts related to the
Convertible Subordinated Debentures.

          “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

          “Revolving Loan” has the meaning specified in Section 2.01.

          “Revolving Loan Note” means a promissory note made by the Borrower in
favor of a Lender evidencing Revolving Loans made by such Lender, substantially
in the form of Exhibit E.

          “Revolving Loan Notice” means a notice of (a) a Revolving Borrowing,
(b) a conversion of Revolving Loans from one Type to the other, or (c) a
continuation of Revolving Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit F.

          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Secured Party” means each of, and “Secured Parties” means all of,
(i) the Administrative Agent, (ii) the Lenders, (iii) any Affiliate of a Lender
that is a party to a Swap Contract with the Borrower or any Subsidiary, provided
such Lender was a party to this Agreement at the time such Swap Contract was
entered into and (iv) the Swing Line Lender.

          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.

-22-

--------------------------------------------------------------------------------




          “Security Agreement” means the Security Agreement executed by the
Borrower and its Domestic Subsidiaries (other than TXI Capital Trust I) in favor
of Administrative Agent for the benefit of the Secured Parties, in substantially
the form of Exhibit G hereto.

          “Senior Secured Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, the remainder of (a) Total Debt as of such date of determination
which is secured by a Lien minus (b) Subordinated Debt as of such date of
determination.

          “Senior Secured Leverage Ratio” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, the ratio of (a) Senior Secured Debt as of
such date of determination to (b) EBITDA for the four fiscal quarters ending on
such date of determination.

          “Solvent” means, with respect to any Person, as of any date of
determination, that the fair value of the assets of such Person (at fair
valuation) is, on the date of determination, greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as of such date, that the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the probable liability of such Person on its debts as such debts become
absolute and matured, and that, as of such date, such Person will be able to pay
all liabilities of such Person as such liabilities mature and such Person does
not have unreasonably small capital with which to carry on its business.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.

          “SPC” has the meaning specified in Section 10.06(h).

          “Spin-Off Transaction” means collectively the various transactions
described in Chaparral’s Form 10 Registration Statement and related Information
Statement filed with the SEC concerning the Borrower’s distribution to its
shareholders of the stock of Chaparral, including without limitation:  (a) the
Borrower’s contribution or transfer to Chaparral of the Borrower’s subsidiaries
engaged in the steel business and certain related assets, and Chaparral’s
assumption of the liabilities arising out of the steel business or the
transferred assets, (b) the sale of the 2005 Senior Notes by the Borrower and
the sale of senior notes of Chaparral, (c) the Borrower’s tender offer for, or
other repurchase or prepayment of, the 2003 Senior Notes, (d) Chaparral’s
payment to the Borrower of a cash Dividend of approximately $341,000,000 (but
not to exceed $345,000,000), and (e) the registration and distribution of the
common Equity Interests of Chaparral to the Borrower’s shareholders.

-23-

--------------------------------------------------------------------------------




          “Subordinated Debt” means all Debt of the Borrower or any Subsidiary
which shall be subordinated, on terms satisfactory to the Required Lenders, to
the Obligations.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that Chaparral and its Subsidiaries shall not
be considered Subsidiaries of the Borrower.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement to the extent governing contracts of
the kinds described in clause (a) of this definition (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

          “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.

          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

-24-

--------------------------------------------------------------------------------




          “Swing Line Loan” has the meaning specified in Section 2.04(a).

          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit H.

          “Swing Line Note” means a promissory note made by the Borrower in
favor of the Swing Line Lender evidencing Swing Line Loans made by such Swing
Line Lender, substantially in the form of Exhibit I.

          “Swing Line Sublimit” means an amount equal to the lesser of
(a) $15,000,000 and (b) the Aggregate Commitments.  The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.

          “Syndication Agent” means UBS Securities LLC, in its capacity as
syndication agent under any of the Loan Documents, or any successor syndication
agent.

          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

          “Total Debt” means, as of any date of determination, determined for
the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, the sum (without duplication) of (a) all principal
outstanding under the Loan Documents, (b) all principal obligations evidenced by
a promissory note or otherwise representing borrowed money, (c) all
reimbursement obligations for letters of credit that have been drawn upon and
remain outstanding, and (d) all Capitalized Lease Obligations.  Notwithstanding
the immediately preceding sentence, Total Debt shall not include the Convertible
Subordinated Debentures until and unless a Debt Conversion Event shall occur;
provided that prior to the occurrence of a Debt Conversion Event, the aggregate
amount of deferred and accrued interest on the Convertible Trust Preferred
Securities or the Convertible Subordinated Debentures shall be included in the
calculation of Total Debt.

          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

          “2003 Senior Notes” means those certain 10-1/4% senior notes of the
Borrower due 2011.

          “2005 Senior Notes” means those certain senior notes of the Borrower
due 2013 in the aggregate principal amount not in excess of $250,000,000
pursuant to terms, covenants and provisions satisfactory to the Administrative
Agent.

-25-

--------------------------------------------------------------------------------




          “TXI Advance” means the intercompany payable owing from Chaparral to
the Borrower, which on the Closing Date shall not exceed $25,000,000, which
shall only increase or decrease as provided in the definition of “Centralized
Cash Management Program”; provided that the amount at any time outstanding shall
not exceed $50,000,000.

          “TXI Capital Trust I” means TXI Capital Trust I, a Delaware statutory
trust and wholly-owned Subsidiary of the Borrower.

          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

          “UCC” means the Uniform Commercial Code of Texas or, where applicable
to specific Collateral, any other relevant state.

          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

          “United States” and “U.S.” mean the United States of America.

          “Unlimited Amount Period” means the period of time from the Closing
Date until the commencement of the initial Limited Amount Period, if any. 
Thereafter, “Unlimited Amount Period” means any period of time from and
including the date of receipt by the Administrative Agent of a Compliance
Certificate which is the second consecutive Compliance Certificate evidencing a
Leverage Ratio of less than 3.00 to 1.00 to the last day of the first fiscal
quarter thereafter, if any, in which the Leverage Ratio as of the end of such
fiscal quarter is greater than or equal to 3.00 to 1.00.

          “Unlimited Restricted Payment Period” means the period of time from
the Closing Date until the commencement of the initial Limited Restricted
Payment Period, if any.  Thereafter, “Unlimited Restricted Payment Period” means
any period of time from and including the date of receipt by the Administrative
Agent of a Compliance Certificate which is the second consecutive Compliance
Certificate evidencing a Leverage Ratio of less than 3.00 to 1.00 and a Senior
Secured Leverage Ratio of less than 1.50 to 1.00 to the last day of the first
fiscal quarter thereafter, if any, in which the Leverage Ratio is greater than
or equal to 3.00 to 1.00 or the Senior Secured Leverage Ratio is greater than or
equal to 1.50 to 1.00.

          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

          “Wholly-Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Equity Interests (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly-Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly-Owned
Subsidiaries.

-26-

--------------------------------------------------------------------------------




          1.02    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

          (a)          The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

 

 

          (b)          In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including.”

 

 

 

          (c)          Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

          1.03    Accounting Terms.

 

          (a)          Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

-27-

--------------------------------------------------------------------------------




 

          (b)          Changes in GAAP.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

          1.04    Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

          1.05    Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

          1.06    Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

          2.01    Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of the Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

-28-

--------------------------------------------------------------------------------




          2.02    Borrowings, Conversions and Continuations of Loans.

 

          (a)          Each Borrowing, each conversion of Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Revolving Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Each Revolving
Loan Notice (whether telephonic or written), shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Revolving
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Revolving Loan Notice but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

 

 

          (b)          Following receipt of a Revolving Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Revolving
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
Revolving Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Revolving Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

-29-

--------------------------------------------------------------------------------




 

          (c)          Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan.  During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

 

 

          (d)          The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

 

 

          (e)          After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
to Loans.

          2.03    Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

 

 

               (i)          Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit. 
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof,

-30-

--------------------------------------------------------------------------------




 

the Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

 

 

 

 

           (ii)        The L/C Issuer shall not issue any Letter of Credit, if:

 

 

 

 

 

 

             (A)          subject to Section 2.03(b)(iii), the expiry date of
such requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or

 

 

 

 

 

 

             (B)          the expiry date of such requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless all the Lenders
have approved such expiry date.

 

 

 

 

 

           (iii)        The L/C Issuer shall not be under any obligation to
issue any Letter of Credit if:

 

 

 

 

 

             (A)          any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

 

 

 

 

 

             (B)          the issuance of such Letter of Credit would violate
one or more policies of the L/C Issuer;

 

 

 

 

 

 

             (C)          except as otherwise agreed by the Administrative Agent
and the L/C Issuer, such Letter of Credit is in an initial stated amount less
than $100,000, in the case of a commercial Letter of Credit, or$100,000, in the
case of a standby Letter of Credit;

 

 

 

 

 

 

             (D)          such Letter of Credit is to be denominated in a
currency other than Dollars; or

-31-

--------------------------------------------------------------------------------




 

 

             (E)          a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

 

 

 

 

          (iv)       The L/C Issuer shall not amend any Letter of Credit if the
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.

 

 

 

 

          (v)        The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

 

 

 

          (vi)       The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

 

 

 

(b)      Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

 

 

 

 

          (i)          Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit,

-32-

--------------------------------------------------------------------------------




 

such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

 

 

 

          (ii)         Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

 

 

 

          (iii)        If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing)

-33-

--------------------------------------------------------------------------------




 

on or before the day that is five Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

 

 

 

          (iv)         Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

 

 

 

 

(c)       Drawings and Reimbursements; Funding of Participations.

 

 

 

 

          (i)          Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitment and the conditions set forth in Section 4.02 (other
than the delivery of a Revolving Loan Notice).  Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

 

 

 

          (ii)         Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

-34-

--------------------------------------------------------------------------------




 

          (iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 3.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

 

 

          (iv)        Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

 

 

          (v)         Each Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

 

 

          (vi)        If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation.  A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

-35-

--------------------------------------------------------------------------------




 

          (vii)       The L/C Issuer will provide to the Administrative Agent
reports in detail acceptable to the Administrative Agent (including draws,
payments and reconciliation payments) with respect to outstanding Letters of
Credit issued by the L/C Issuer, in such frequency as reasonably requested by
the Administrative Agent.  The Administrative Agent will provide quarterly
reports to each Lender with respect to the outstanding Letters of Credit at such
time issued by the L/C Issuer, and such other information regarding outstanding
Letters of Credit or L/C Obligations reasonably requested by any Lender from
time to time.

 

 

 

(d)     Repayment of Participations.

 

 

 

          (i)        At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

 

 

          (ii)        If any payment received by the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

 

 

(e)     Obligations Absolute.  The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


 

          (i)          any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

 

 

          (ii)         the existence of any claim, counterclaim, setoff, defense
or other right that the Borrower or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

-36-

--------------------------------------------------------------------------------




 

          (iii)       any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

 

 

          (iv)       any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

 

 

          (v)        any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

          (f)          Role of L/C Issuer.  Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. 

-37-

--------------------------------------------------------------------------------




 

None of the L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

 

 

          (g)          Cash Collateral.  Upon the request of the Administrative
Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03,  Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

 

 

 

          (h)          Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

 

 

          (i)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. 

-38-

--------------------------------------------------------------------------------




 

For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

 

 

          (j)          Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for
its own account a fronting fee with respect to each (i) commercial Letter of
Credit at rate separately agreed to by the Borrower and the L/C Issuer and
(ii) standby Letter of Credit, at the rate per annum specified in the Fee
Letter, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee with respect to
commercial Letters of Credit shall be due and payable on the date of issuance
thereof.  Such fronting fee with respect to standby Letters of Credit shall be
due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Borrower shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

 

 

          (k)          Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

 

 

2.04   Swing Line Loans.

 

 

 

          (a)          The Swing Line.  Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, to make loans (each such loan,
a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Percentage of the
Aggregate Commitments; provided, however, that after giving effect to any Swing
Line Loan,

-39-

--------------------------------------------------------------------------------




 

(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

 

 

          (b)          Borrowing Procedures.  Each Swing Line Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

 

 

          (c)     Refinancing of Swing Line Loans.


 

          (i)          The Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.

-40-

--------------------------------------------------------------------------------




 

Such request shall be made in writing (which written request shall be deemed to
be a Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Commitment and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Revolving Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Revolving Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 12:00 noon on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

 

 

          (ii)          If for any reason any Swing Line Loan cannot be
refinanced by such a Borrowing in accordance with Section 2.04 (c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

 

 

          (iii)        If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

 

 

          (iv)        Each Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

-41-

--------------------------------------------------------------------------------




 

(d)     Repayment of Participations.

 

 

 

          (i)          At any time after any Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

 

 

          (ii)          If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


 

          (e)          Interest for Account of Swing Line Lender.  The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans.  Until each Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

 

 

          (f)          Payments Directly to Swing Line Lender.  The Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

 

 

 

2.05   Prepayments.

 

 

 

          (a)          Voluntary Prepayments - Revolving Loans.  The Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. 

-42-

--------------------------------------------------------------------------------




 

Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Revolving Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

 

 

          (b)          Voluntary Prepayments - Swing Line Loans.  The Borrower
may, upon notice to the Swing Line Lender (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

 

 

          (c)          Mandatory Prepayments - Excess Outstandings.  If for any
reason the Total Outstandings at any time exceed the Aggregate Commitments then
in effect, the Borrower shall immediately prepay Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

 

 

 

          (d)          Mandatory Prepayments - Asset Dispositions.  Upon the
Disposition of any assets of the Borrower or its Subsidiaries, other than
Dispositions permitted by clauses (a) through (f) of Section 7.05, the Borrower
shall make a mandatory prepayment to the Administrative Agent for the Lenders
(and if the Outstanding Amount of all Loans is zero, pledge to the
Administrative Agent cash or cash equivalent investments in an amount equal to
the lesser of (i) the aggregate amount of the Net Cash Proceeds of such
Disposition and (ii) any Outstanding Amount of L/C Obligations) in the aggregate
amount equal to the Net Cash Proceeds of such Disposition, which prepayment
shall be applied to the Loans; provided, however, if on the date of receipt by
the Borrower or any of its Subsidiaries of such Net Cash Proceeds all of the
conditions precedent to a Credit Extension set forth in Section 4.02 are
satisfied (other than the delivery of a Revolving Loan Notice), the Borrower
shall not be required to make such prepayment.

-43-

--------------------------------------------------------------------------------




 

          (e)          Prepayment from Recovery Events.  Immediately upon
receipt by any of the Loan Parties of Net Recovery Proceeds for any Recovery
Event in an aggregate amount in excess of $1,000,000, the Borrower shall, at the
request of the Required Lenders, prepay Loans in an aggregate principal amount
equal to 100% of such excess amount of the Net Recovery Proceeds from such
Recovery Event (and if the Outstanding Amount of all Loans is zero, pledge to
the Administrative Agent cash or cash equivalent investments in an amount equal
to the lesser of (i) such Net Recovery Proceeds and (ii) any Outstanding Amount
of L/C Obligations); provided that the Required Lenders may, at their
discretion, permit or require the applicable Loan Party to use such Net Recovery
Proceeds, or any part thereof, to replace or restore any properties or assets in
respect of which such Net Recovery Proceeds were paid within 365 days of receipt
thereof; provided, however, if on the date of receipt by any Loan Party of such
Net Recovery Proceeds all of the conditions precedent to a Credit Extension set
forth in Section 4.02 are satisfied (other than the delivery of a Revolving Loan
Notice), the Borrower shall not be required to make such prepayment.

 

 

 

          (f)          Repayment Application.  Any mandatory prepayment of Loans
pursuant to Section 2.05(d) or (e) shall (i) include and be applied to interest
to the date of such prepayment on the principal amount prepaid and any
additional amounts required pursuant to Section 3.05, and (ii) not be subject to
any notice and minimum payment provisions.

 

 

          2.06   Termination or Reduction of Commitments.  The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
10:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitment, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Aggregate Commitment of each
Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitment shall be paid on
the effective date of such termination.

 

 

 

2.07   Repayment of Loans.

 

 

 

          (a)          The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Revolving Loans outstanding on such date
and all other outstanding and unpaid Obligations.

-44-

--------------------------------------------------------------------------------




 

          (b)          The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) demand of the Swing Line Lender and (ii) the Maturity
Date.

 

 

 

2.08   Interest.

 

 

 

          (a)          Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the lesser
of (x) the Highest Lawful Rate and (y) the Eurodollar Rate for such Interest
Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Base Rate in effect from time to time  plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the lesser of
(x) the Highest Lawful Rate and (y) the Base Rate plus the Applicable Rate.


 

 

(b)        (i)       If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the lesser of (x) the
Highest Lawful Rate and (y) the Default Rate, to the fullest extent permitted by
applicable Laws.

 

 

 

 

 

             (ii)      If any amount (other than principal of any Loan) payable
by the Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest, to the fullest extent permitted by Applicable Law at a
fluctuating interest rate per annum at all times equal to the lesser of (x) the
Highest Lawful Rate and (y) the Default Rate, to the fullest extent permitted by
applicable Laws.

 

 

 

 

 

            (iii)      Upon the request of the Required Lenders, while any Event
of Default exists, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

 

 

 

 

            (iv)      Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

 

 

 

          (c)          Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

-45-

--------------------------------------------------------------------------------




 

2.09   Fees.  In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

 

 

 

 

          (a)          Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (“Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Loans and (ii) the Outstanding
Amount of L/C Obligations.  The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date.  The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. 
For purposes of computation of the Commitment Fee, Swing Line Loans shall not be
counted toward or considered usage of the Aggregate Commitments.

 

 

 

 

(b)     Other Fees.

 

 

 

 

 

          (i)          The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

 

 

 

 

          (ii)          The Borrower shall pay to the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

 

 

          2.10   Computation of Interest and Fees.  All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  Subject to Section 10.09, all other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

-46-

--------------------------------------------------------------------------------




          2.11    Evidence of Debt.

 

 

          (a)          The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Loan Note, and/or Swing Line Note, as applicable, which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

 

 

          (b)          In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

 

          2.12    Payments Generally; Administrative Agent’s Clawback.

 

 

          (a)          General.  All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
1:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

-47-

--------------------------------------------------------------------------------




 

          (b)          (i)          Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

 

 

                          (ii)          Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

-48-

--------------------------------------------------------------------------------




          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

          (c)          Failure to Satisfy Conditions Precedent.  If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

 

 

          (d)          Obligations of Lenders Several.  The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

 

 

          (e)          Funding Source.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

 

          2.13   Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:


 

          (i)          if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

 

 

          (ii)        the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

-49-

--------------------------------------------------------------------------------




          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

 

          2.14   Collateral.  To secure full and complete payment and
performance of the Obligations, the Borrower shall execute and deliver or cause
to be executed and delivered the documents described below covering the property
and collateral described in this Section 2.14 (which, together with any other
property and collateral which may now or hereafter secure the Obligations or any
part thereof, is sometimes herein called the “Collateral”):

 

 

 

          (a)          The Borrower will, and will cause each of its Domestic
Subsidiaries to, grant to Administrative Agent, for the benefit of the Secured
Parties, a security interest in all of its accounts, chattel paper, instruments,
documents, books, records, letter-of-credit rights, inventory, machinery,
equipment, financial assets, investment property, contract rights, deposit
accounts, material trademarks, material patents, material copyrights, other
material intellectual property, payment intangibles, other general intangibles,
commercial tort claims, 100% of Equity Interests in its Domestic Subsidiaries
(other than TXI Capital Trust I) and 66% of Equity Interests in Foreign
Subsidiaries owned directly by the Borrower or any Domestic Subsidiary, and
other personal property subject to the Lien granted pursuant to the Security
Agreement, whether now owned or hereafter acquired, and all products and cash
and non-cash proceeds thereof, pursuant to the Security Agreement, provided in
all cases (i) perfection in such collateral shall be limited to the extent that
perfection may be obtained by (w) the filing of a centralized UCC-1 financing
statement, (x) patent, trademark or copyright office filings or (y) possession
of stock certificates and (ii) the security interest shall not cover any assets
with respect to which there are effective and enforceable legal restrictions
against the granting of a security interest therein.

 

 

 

          (b)          The Borrower will, and will cause each of the Guarantors
to execute and deliver and cause to be executed and delivered such further
documents and instruments as Administrative Agent, in its sole discretion, deems
necessary or desirable to evidence and perfect its Liens in the Collateral.

-50-

--------------------------------------------------------------------------------




ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01   Taxes.

 

 

 

          (a)          Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

 

 

 

          (b)          Payment of Other Taxes by the Borrower.  Without limiting
the provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.

 

 

 

          (c)          Indemnification by the Borrower.  The Borrower shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

 

 

          (d)          Evidence of Payments.  As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

 

 

          (e)          Status of Lenders.  Any Foreign Lender that is entitled
to an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

-51-

--------------------------------------------------------------------------------




 

          Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:


 

 

          (i)          duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

 

 

 

 

          (ii)         duly completed copies of Internal Revenue Service
Form W-8ECI,

 

 

 

 

 

          (iii)        in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

 

 

 

 

          (iv)        any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

 

 

 

 

          (f)       Treatment of Certain Refunds.  If the Administrative Agent,
any Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

-52-

--------------------------------------------------------------------------------




          3.02    Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

 

          3.03    Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

 

 

3.04   Increased Costs; Reserves on Eurodollar Rate Loans.

 

 

 

          (a)     Increased Costs Generally.  If any Change in Law shall:


 

 

          (i)          impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e))
or the L/C Issuer;

-53-

--------------------------------------------------------------------------------




 

 

          (ii)          subject any Lender or the L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

 

 

 

 

          (iii)        impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

 

 

          (b)          Capital Requirements.  If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

 

 

          (c)          Certificates for Reimbursement.  A certificate of a
Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

-54-

--------------------------------------------------------------------------------




 

          (d)          Delay in Requests.  Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

 

 

          (e)          Reserves on Eurodollar Rate Loans.  The Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

 

          3.05   Compensation for Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

 

 

          (a)          any continuation, conversion, payment or prepayment of
any Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

 

 

          (b)          any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or

 

 

 

          (c)          any assignment of a Eurodollar Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Borrower pursuant to Section 10.13;

 

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

-55-

--------------------------------------------------------------------------------




For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

          3.06   Mitigation Obligations; Replacement of Lenders.

 

          (a)          Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 

 

          (b)          Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, the Borrower may replace such Lender in accordance with
Section 10.13.

          3.07   Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

          4.01   Conditions of Initial Credit Extension.  The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

          (a)          The Administrative Agent’s receipt of the following, each
of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

-56-

--------------------------------------------------------------------------------




 

             (i)          executed counterparts of this Agreement, the Guaranty,
the Security Agreement (together with related UCC-1 financing statements, stock
certificates for all Equity Interests owned by the Loan Parties in each Domestic
Subsidiary of the Borrower (other than TXI Capital Trust I), stock certificates
for 66% of the Equity Interests in the Foreign Subsidiaries owned directly by
the Borrower or a Domestic Subsidiary, and undated stock powers duly executed in
blank) sufficient in number for distribution to the Administrative Agent, each
Lender and the Borrower;

 

 

 

             (ii)         receipt of certificates of insurance and endorsements
to insurance policies naming the Administrative Agent as loss payee with respect
to all Collateral;

 

 

 

             (iii)        copies of all UCC searches of the Borrower and its
Domestic Subsidiaries, each such search showing no Liens except Permitted Liens;

 

 

 

             (iv)        Revolving Loan Notes executed by the Borrower in favor
of each Lender requesting a Revolving Loan Note;

 

 

 

             (v)         a Swing Line Note executed by the Borrower in favor of
the Swing Line Lender;

 

 

 

             (vi)        such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

 

 

             (vii)       such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

 

 

             (viii)      a favorable opinion of Thompson & Knight L.L.P.,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit D and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

 

 

             (ix)         a certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

-57-

--------------------------------------------------------------------------------




 

             (x)          a certificate signed by a Responsible Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

 

 

 

             (xi)         evidence that the Existing Credit Agreement has been
or concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released;

 

 

 

             (xii)        the 2005 Senior Notes shall have been issued;

 

 

 

             (xiii)       a solvency certificate signed by the Chief Financial
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent; and

 

 

 

             (xiv)        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.


 

          (b)          Any fees required to be paid on or before the Closing
Date shall have been paid.

 

 

 

          (c)          Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

 

 

          (d)          There shall not have occurred a material adverse change
(x) in the business, assets, properties, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries, taken as a whole, since May 31, 2004 or (y) in the facts and
information regarding such entities represented to date.

 

 

 

          (e)          The initial Credit Extension shall have occurred on or
before September 30, 2005.

 

 

 

          (f)          After giving effect to the initial Credit Extension, the
(i) Leverage Ratio (calculated for purposes of this Section 4.01(f) only, to
deduct from the amount of Total Debt the aggregate amount of cash (x) on deposit
with the Administrative Agent and subject to a perfected, first priority
security interest pursuant to a deposit account control agreement and (y) on
deposit with the trustee for the 2003 Senior Notes which qualifies as eligible
funds for the defeasance thereof, but not to exceed the amount of such notes to
be outstanding after the initial Credit Extension), on a pro forma basis, shall
not exceed 2.50 to 1.00 and (ii) Availability shall not be less than
$125,000,000.

-58-

--------------------------------------------------------------------------------




          Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

          4.02   Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Revolving Loan
Notice requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

          (a)          The representations and warranties of the Borrower and
each other Loan Party contained in Article V or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

 

 

          (b)          No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

 

 

          (c)          The Administrative Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

          Each Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

-59-

--------------------------------------------------------------------------------




ARTICLE V.
REPRESENTATIONS AND WARRANTIES

          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:

          5.01     Existence, Qualification and Power; Compliance with Laws. 
The Borrower and each Subsidiary (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

          5.02     Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  The Borrower and each Subsidiary is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

          5.03     Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

          5.04     Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as limited by (a) Debtor
Relief Laws and (b) the effect of general principles of equity whether applied
by a court of Law or equity.

          5.05   Financial Statements; No Material Adverse Effect; No Internal
Control Event.

 

          (a)          The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrower and its Subsidiaries (including Chaparral and its
Subsidiaries) as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material consolidated indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries (including Chaparral and its
Subsidiaries) as of the date thereof, including liabilities for taxes, material
commitments and Debt, as and to the extent required to be reported in accordance
with GAAP.

-60-

--------------------------------------------------------------------------------




 

          (b)          The unaudited consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries (including Chaparral and its
Subsidiaries) dated February 28, 2005, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were, with respect to the
consolidated statements, prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Borrower and its
Subsidiaries (including Chaparral and its Subsidiaries) as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) set forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries (including Chaparral and its Subsidiaries) as of the date of such
financial statements, including liabilities for taxes, material commitments and
Debt, as and to the extent required to be reported in accordance with GAAP.

 

 

 

          (c)          Since the date of the Audited Financial Statements, there
has been no event or circumstance (including, without limitation, an Internal
Control Event), either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

 

 

          (d)          The Borrower and its Subsidiaries have no Off-Balance
Sheet Liabilities except the Convertible Subordinated Debentures held by TXI
Capital Trust I.

          5.06   Litigation.  There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

          5.07   No Default.  Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

          5.08   Ownership of Property; Liens.  Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

-61-

--------------------------------------------------------------------------------




          5.09   Environmental Compliance. 

 

          (a)          Permits, Etc.  The Borrower and its Subsidiaries (i) have
obtained all material Environmental Permits required by Governmental Authorities
necessary for the ownership and operation of their respective properties and the
conduct of their respective businesses; (ii) are in compliance with all terms
and conditions of such Environmental Permits, if any, and with all other
material requirements of applicable Environmental Laws; (iii) have not received
notice of any violation or alleged violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Liability, in each case in clauses (i) through (iv) immediately
preceding where the effect could not individually or in the aggregate be
reasonably expected to have a Material Adverse Effect.

 

 

 

          (b)          Certain Liabilities.  None of the present or, to the
Borrower’s knowledge, previously owned or operated Properties of the Borrower or
of any of its present or former Subsidiaries, wherever located, (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws, except for any such Property with respect to which such
event could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (ii) is subject to a Lien, arising under or in
connection with any Environmental Laws, that attaches to any revenues or to any
Property owned or operated by the Borrower or any of its Subsidiaries, wherever
located, which could individually or in the aggregate reasonably be expected to
have a Material Adverse Effect; or (iii) has been the site of any Release of
Hazardous Materials from present or past operations which has caused at the site
or at any third party site any condition that has resulted in or could
individually or in the aggregate reasonably be expected to result in the need
for Response that would cause a Material Adverse Effect.

 

 

 

          (c)          Certified Actions.  Without limiting the foregoing,
(i) all necessary notices have been properly filed, and no further action is
required under current Environmental Law as to each Response or other
restoration or remedial project taken by the Borrower, or its present or former
Subsidiaries on any of their presently or formerly owned or operated Properties
and (ii) the present and future liability, if any, of the Borrower and its
Subsidiaries which could reasonably be expected to arise in connection with
requirements under Environmental Laws could not individually or in the aggregate
be reasonably expected to have a Material Adverse Effect.

          5.10   Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

-62-

--------------------------------------------------------------------------------




          5.11   Taxes.  The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes shown on such returns
and all other assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.  Neither
the Borrower nor any Subsidiary is party to any tax sharing agreement with any
party outside the Borrower’s consolidated group other than as a part of the
Spin-Off Transaction.

          5.12   ERISA Compliance.

 

          (a)          Each Plan is in compliance with the applicable provisions
of ERISA, the Code and other Federal or state Laws, except such noncompliance as
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.  Each Plan that is intended to qualify under
Section 401(a) of the Code has qualified in form and operation under such
Section and, to the best knowledge of the Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification.  The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

 

 

          (b)          There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

 

 

          (c)          (i) No ERISA Event has occurred or is reasonably expected
to occur that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect; (ii) no Pension Plans have any Unfunded Pension
Liability, individually or in the aggregate for all Pension Plans, in excess of
$1,000,000; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

-63-

--------------------------------------------------------------------------------




          5.13   Subsidiaries; Equity Interests.  As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens.  The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Borrower have
been validly issued, are fully paid and nonassessable.

          5.14   Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.

 

          (a)          The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Debt and within the
scope of Section 8.01(e) will be margin stock.

 

 

 

          (b)          None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

          5.15   Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made and on the dates on which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

          5.16   Compliance with Laws.  Each of the Borrower and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

-64-

--------------------------------------------------------------------------------




          5.17   Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrower or any Subsidiary infringes upon any rights held by any other Person. 
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

          5.18   Common Enterprise.  The operations of the Borrower and its
Subsidiaries require financing on a basis such that the credit supplied can be
made available from time to time to the Borrower and various of its
Subsidiaries, as required for the continued successful operation of the Borrower
and its Subsidiaries as a whole.  The Borrower has requested the Lender to make
credit available hereunder primarily for the purposes set forth in Section 6.11
and generally for the purposes of financing the operations of the Borrower and
its Subsidiaries.  The Borrower and each of its Subsidiaries expects to derive
benefit (and the Board of Directors or other similar governing body of the
Borrower and each of its Subsidiaries has determined that such Subsidiary may
reasonably be expected to derive benefit), directly or indirectly, from a
portion of the credit extended by the Lenders hereunder, both in its separate
capacity and as a member of the group of companies, since the successful
operation and condition of the Borrower and each of its Subsidiaries is enhanced
by the continued successful performance of the functions of the group as a
whole.  The Borrower acknowledges that, but for the agreement by each of the
Guarantors to execute and deliver the Guaranty, the Administrative Agent and the
Lenders would not have made available the credit facilities established hereby
on the terms set forth herein.

          5.19   Solvent.  The Borrower is, and the Borrower and its
Subsidiaries are on a consolidated basis, Solvent.

          5.20   Security Interests.  The Security Agreement, together with the
financing statements that the Administrative Agent is authorized to file in the
jurisdiction of incorporation of each Grantor (as defined in the Security
Agreement) and the filing of the Security Agreement with the U.S. Patent and
Trademark Office, are effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien in the Collateral and
the proceeds thereof, to the extent such perfection can be obtained by central
UCC filings of financing statements and patent or trademark office filings or
possession of stock certificates, that is, subject only to Permitted Liens,
prior and superior in right to any other Person.

-65-

--------------------------------------------------------------------------------




ARTICLE VI.
AFFIRMATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

          6.01   Financial Statements.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

          (a)          as soon as available, but in any event within 90 days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ended May 31, 2005), a consolidated and, to the extent prepared by the
Borrower, consolidating balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated and, to the extent
prepared by the Borrower, consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year (provided that such
financial statements may also include Chaparral and its Subsidiaries as and to
the extent required by GAAP), setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and, with respect
to the consolidated statements, prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an attestation report of such Registered Public Accounting
Firm as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley, and, to the extent prepared by the Borrower, such consolidating
statements to be certified by a Responsible Officer of the Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries;

 

 

 

          (b)          as soon as available, but in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower (commencing with the fiscal quarter ended August 31, 2005), a
consolidated and, to the extent prepared by the Borrower, consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and, to the extent prepared by the Borrower,
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended (provided that such financial statements may also include Chaparral
and its Subsidiaries as and to the extent required by GAAP), setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and, to the extent
prepared by the Borrower, such consolidating statements to be certified by a
Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries; and

-66-

--------------------------------------------------------------------------------




 

          (c)          as soon as available, but in any event no more than 15
days after the end of each fiscal year of the Borrower, forecasts prepared by
management of the Borrower, in form satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal years in which the
Maturity Date occurs).

          As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

          6.02    Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent:

 

          (a)          concurrently with the delivery of the financial
statements referred to in Sections 6.01(a), and (b)(commencing with the delivery
of the financial statements for the fiscal quarter ended August 31, 2005), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

 

 

          (b)          promptly after any request by the Administrative Agent,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

 

 

 

          (c)          promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

 

 

          (d)          promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

-67-

--------------------------------------------------------------------------------




 

          (e)          promptly, and in any event within five Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof; and

 

 

 

          (f)          promptly, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

          Documents required to be delivered pursuant to Section 6.01 or
Section 6.02 (other than Section 6.02(a)) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

          The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

-68-

--------------------------------------------------------------------------------




          6.03    Notices.  Promptly notify the Administrative Agent and each
Lender:

 

          (a)          of the occurrence of any Default;

 

 

 

          (b)          of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including such matters as
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

 

 

          (c)          of any litigation, investigation or proceeding affecting
any Loan Party in which the damages, penalties, fines or other sanctions could
reasonably be expected to exceed $5,000,000 (to the extent not covered by
independent third-party insurance) or in which injunctive relief or similar
relief is sought, which relief, if granted, could be reasonably expected to have
a Material Adverse Effect;

 

 

 

          (d)          of the occurrence of any ERISA Event;

 

 

 

          (e)          of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary; and

 

 

 

          (f)          of the occurrence of any Internal Control Event.

          Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

          6.04   Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its material obligations and liabilities, including
(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Debt in a principal amount of at least $1,000,000, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement pertaining to such Debt.

-69-

--------------------------------------------------------------------------------




          6.05   Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect including,
without limitation, licenses and permits issued by the United States Federal
Aviation Administration or foreign aeronautical authorities; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

          6.06   Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

          6.07   Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.  To the extent required in the Collateral Documents, each
insurance policy covering Collateral shall name the Administrative Agent as loss
payee, and each liability policy shall name the Administrative Agent as
additional insured.

          6.08   Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

          6.09   Books and Records.  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

-70-

--------------------------------------------------------------------------------




          6.10   Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent or selected by the Required Lenders
(accompanied by any Lender which so elects with the consent of the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, prior to an Event of Default,
the Borrower shall not be obligated to pay any expenses related to more than one
such visit and inspection during any calendar year; provided, further, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

          6.11   Use of Proceeds.  Use the proceeds of the Credit Extensions to
repay all obligations in respect of the Existing Credit Agreement and for
working capital, capital expenditures to the extent permitted hereunder, and for
other general corporate purposes not in contravention of any Law or of any Loan
Document.

          6.12   Further Assurances.  At any time or from time to time upon
reasonable request by the Administrative Agent, the Borrower shall or shall
cause any of the Borrower’s Subsidiaries to execute and deliver such further
documents and do such other acts and things as the Administrative Agent may
reasonably request in order to effect fully the purposes of this Agreement and
the other Loan Documents and to provide for payment of the Obligations in
accordance with the terms of this Agreement and the other Loan Documents.

          6.13   Additional Subsidiaries.  Within ten Business Days after the
time that (a) any Person becomes a Domestic Subsidiary as a result of the
creation of such Subsidiary or an Acquisition or otherwise, (i) such Subsidiary,
if it is a Material Subsidiary, shall execute (x) a Guaranty, and (y) a Security
Agreement, to secure the Obligations, and (ii) 100% of such Subsidiary’s Equity
Interests shall be pledged to secure the Obligations, and (b) any Domestic
Subsidiary that was not a Material Domestic Subsidiary becomes a Material
Domestic Subsidiary, such Subsidiary shall execute a Guaranty and a Security
Agreement, and in each case with respect to subsections (a) and (b) above, the
Lenders shall receive such board resolutions, officer’s certificates, corporate
and other documents and opinions of counsel as the Administrative Agent shall
reasonably request in connection with the actions described in such
subsections.  Within thirty days after the time that any Person becomes a
Foreign Subsidiary owned directly by the Borrower or a Domestic Subsidiary as a
result of the creation of such Subsidiary or an Acquisition or otherwise,
(a) 66% of the Subsidiary’s Equity Interests owned directly by the Borrower or
any such Domestic Subsidiary shall be pledged to secure the Obligations and
(b) the Lenders shall receive such board resolutions, officer’s certificates,
corporate and other documents and opinions of counsel as the Administrative
Agent shall reasonably request in connection with such pledge. 

ARTICLE VII.
NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

-71-

--------------------------------------------------------------------------------




          7.01   Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens.

          7.02   Investments.  Make any Investments, except:

 

          (a)          Cash Equivalents;

 

 

 

          (b)          Investments in one or more Subsidiaries or Persons which
become Subsidiaries (including Guaranties of their obligations to the extent the
related Debt is permitted hereunder) that (i)(A) are subject to the provisions
hereof, (B) comply with Section 6.13 and (c) if an Acquisition, complies with
Section 7.02(f) or (ii) have been formed for the sole purpose of engaging in the
issuance of the Convertible Trust Preferred Securities, the Investment in the
Convertible Subordinated Debentures and only those other activities necessary or
incidental thereto;

 

 

 

          (c)          Accounts receivable that arise in the ordinary course of
business and are payable on standard terms or which have been converted to a
note receivable;

 

 

 

          (d)          Investments in existence on the Closing Date which are
described on Schedule 7.02(d);

 

 

 

          (e)          Investment in the Convertible Subordinated Debentures;

 

 

 

          (f)          Acquisitions, provided (i) immediately before and after
giving effect to such proposed Acquisition there shall exist no Default,
(ii) such Acquisition shall not be opposed by the board of directors (or other
governing body) of the Person being acquired, (iii) if the aggregate Acquisition
Consideration for such proposed Acquisition exceeds $10,000,000, the
Administrative Agent shall have received a Compliance Certificate at least 10
Business Days prior to the date of such Acquisition setting forth the covenant
calculations in Section 7.11 both immediately before and after giving effect to
the proposed Acquisition, (iv) the assets, property or business acquired shall
be in the types of businesses presently engaged in by the Borrower and its
Subsidiaries, (v) if such Acquisition results in a Subsidiary, the
Administrative Agent shall have received any documentation required by
Section 6.13, and (vi) during any Limited Amount Period, the Acquisition
Consideration for all Acquisitions during such Limited Amount Period, shall not
exceed $20,000,000;

 

 

 

          (g)          TXI Advance made in accordance with the Centralized Cash
Management Program; provided that the aggregate amount at any time outstanding
does not exceed $50,000,000 and the contribution of any such TXI Advance to the
capital of Chaparral as contemplated by the Centralized Cash Management Program;
and

 

 

 

          (h)          Investments not otherwise permitted pursuant to this
Section 7.02, provided (i) immediately before and after giving effect to such
proposed Investment there shall exist no Default and (ii) during any Limited
Amount Period, the aggregate amount of all such other Investments permitted to
be made during such Limited Amount Period, shall not exceed $5,000,000.

-72-

--------------------------------------------------------------------------------




          7.03    Debt.  Create, incur, assume or suffer to exist any Debt,
except:

 

          (a)          Debt under the Loan Documents;

 

 

 

          (b)          Guaranties in respect of Debt permitted by this
Section 7.03;

 

 

 

          (c)          Debt outstanding on the date hereof and listed on
Schedule 7.03(c) and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Debt is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Debt does not exceed the then applicable market interest
rate;

 

 

 

          (d)          Capitalized Lease Obligations and Debt incurred to
purchase assets, provided, (i) immediately before and after giving effect to
such proposed Debt there shall exist no Default and (ii) during any Limited
Amount Period, the aggregate amount of all such Debt incurred during such
Limited Amount Period, shall not exceed $10,000,000;

 

 

 

          (e)          Subordinated Debt, provided (i) immediately before and
after giving effect to such proposed Subordinated Debt there shall exist no
Default and (ii) during all Limited Amount Periods, the aggregate amount of
Subordinated Debt incurred during all such Limited Amount Periods, shall not
exceed $50,000,000;

 

 

 

          (f)          Debt under the 2005 Senior Notes;

 

 

 

          (g)          Debt in respect of the Convertible Subordinated
Debentures;

 

 

 

          (h)          Debt in respect of intercompany loans between and among
any of the Borrower and any Guarantor, each of which such loans shall be
evidenced by a promissory note, provided that such Debt is subordinate to any
Obligations under any of the Loan Documents and under the 2005 Senior Notes in
form and substance satisfactory to the Administrative Agent;

 

 

 

          (i)          obligations (contingent or otherwise) of the Borrower or
any Subsidiary existing or arising under any Swap Contract, provided that (i)
such obligations are (or were) entered into in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
the Borrower and its Subsidiaries, or changes in the value of securities issued
by the Borrower and its Subsidiaries, and not for purposes of speculation or
taking a “market view;” (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

-73-

--------------------------------------------------------------------------------




 

          (j)          Guaranties in respect of transactions by the Borrower or
any Subsidiaries permitted under this Agreement;

 

 

 

          (k)          consolidated cash management obligations in the ordinary
course of business among the Borrower and the Guarantors; and

 

 

 

          (l)          other unsecured Debt not otherwise permitted pursuant to
this Section 7.03, provided, (i) immediately before and after giving effect to
such Debt there shall exist no Default, (ii) such unsecured Debt shall not have
(w) any scheduled amortization or mandatory prepayments or obligations to
repurchase prior to thirty days after the Maturity Date, (x) any terms,
covenants and provisions that are more restrictive on the Borrower and its
Subsidiaries or less favorable to the Lenders than this Agreement and
(iii) during all Limited Amount Periods, the aggregate amount of all such other
unsecured Debt incurred during all such Limited Amount Periods, shall not exceed
$50,000,000.

          7.04   Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person except that, so long as no Default exists or would
result therefrom any Subsidiary may merge with (a) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (b) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person.

          7.05   Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:

 

          (a)          Dispositions of obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;

 

 

 

          (b)          Dispositions of inventory in the ordinary course of
business;

 

 

 

          (c)          the sale, discount, or transfer of delinquent accounts
receivable in the ordinary course of business for purposes of collection;

 

 

 

          (d)          Dispositions of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

 

 

          (e)          Dispositions of property by the Borrower or any
Subsidiary to the Borrower or to a Wholly-Owned Subsidiary; provided that if the
transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor;

-74-

--------------------------------------------------------------------------------




 

          (f)          Dispositions permitted by Section 7.02, 7.03, 7.04 or
7.06;

 

 

 

          (g)          so long as there exists no Default immediately before and
after giving effect to any such transaction, Dispositions (excluding Collateral
other than Inventory permitted to be Disposed of pursuant to Section 7.05(b))
not otherwise permitted in clauses (a) through (f) above, the Net Cash Proceeds
of which are applied in accordance with Section 2.05(d); and

 

 

 

          (h)          Dispositions in respect of the Spin-Off Transaction;

provided, however, that any Disposition shall be for fair market value.

          7.06    Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, or issue or sell any Equity Interests, except that, so long as no Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:

 

          (a)          each Subsidiary may make Restricted Payments to the
Borrower, the Guarantors and any other Person that owns an Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;

 

 

 

          (b)          the Borrower and each Subsidiary may declare and make any
Dividends or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

 

 

          (c)          the Borrower may make regularly scheduled payments of
interest in respect of the Convertible Subordinated Debentures;

 

 

 

          (d)          during an Unlimited Restricted Payment Period, the
Borrower may declare and make other Restricted Payments payable in cash;

 

 

 

          (e)          during a Limited Restricted Payment Period, the Borrower
may make Restricted Payments in an aggregate amount not to exceed $7,500,000,
plus (x) 50% of consolidated net income of the Borrower and its Subsidiaries
from and including May 31, 2005 (less Restricted Payments previously paid
pursuant to this Section 7.06(e) as a result of this clause (x)) and (y) 100% of
the Net Cash Proceeds from the issuance of Equity Interests of the Borrower from
and including May 31, 2005 (less Restricted Payments previously paid pursuant to
this Section 7.06(e) as a result of this clause (y)); and

 

 

 

          (f)          the Borrower may make Restricted Payments in respect of
the Spin-Off Transaction.

          Nothing in this Section 7.06 shall prohibit any transaction among the
Borrower and its Subsidiaries that is expressly permitted under Sections 7.02,
7.03 or 7.04.

-75-

--------------------------------------------------------------------------------




          7.07    Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

          7.08    Transactions with Affiliates.  Except for the Spin-Off
Transaction, enter into any transaction of any kind with any Affiliate of the
Borrower (other than a Wholly-Owned Subsidiary), whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

          7.09    Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Debt of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that the restrictions above shall
not (A) prohibit any negative pledge incurred or provided (x) in favor of any
holder of Debt permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such Debt
or (y) with respect to the 2005 Senior Notes, (B) apply to restrictions and
conditions relating to the sale of a Subsidiary pending such sale, provided such
restrictions or conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (C) apply to customary provisions in leases
and other contracts restricting the assignment thereof; or (b) requires the
grant of a Lien other than a Permitted Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

          7.10    Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

          7.11    Financial Covenants.

 

          (a)          Senior Secured Leverage Ratio.  Permit the Senior Secured
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 3.00 to 1.00.

 

 

 

          (b)          Debt to Capitalization Ratio.  Permit the Debt to
Capitalization Ratio as of the end of any fiscal quarter of the Borrower to be
greater than 0.50 to 1.00.

 

 

 

          (c)          Interest Coverage Ratio.  Permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 2.50
to 1.00.

          7.12    Sale and Leaseback.  Enter into any arrangement whereby it
sells or transfers any of its assets, and thereafter rents or leases such
assets.

-76-

--------------------------------------------------------------------------------




          7.13    Sale or Discount of Receivables.  Sell, with or without
recourse, for discount or otherwise, any notes or accounts receivable, other
than bad debts sold in accordance with regular collection procedures.

          7.14    Debt Modifications.  Amend, modify, supplement, waive
compliance with, or assent to noncompliance with, any term, provision or
condition of any of the documents governing or evidencing any Subordinated Debt,
the 2005 Senior Notes or any Debt permitted pursuant to Section 7.03(l), which
the Required Lenders deem material (including, without limitation, relating to
events of default, acceleration rights, interest rates, maturity date,
subordination and covenants, placing any further restrictions on the Borrower or
any Subsidiary, increasing the obligations of the Borrower or any Subsidiary
thereunder, or conferring on the holders thereof any additional rights).

          7.15    Debt Payments.  Prepay, pay, redeem, purchase in any manner,
or make any payment in respect of, or transfer any property in payment of or as
security for the payment of, or establish any sinking fund, reserve or analogous
fund for the redemption, retirement, prepayment or repayment of, any principal
of, interest on, or any fees or other amounts related to any Subordinated Debt,
the 2005 Senior Notes or any Debt permitted pursuant to Section 7.03(l)
(collectively, “Restricted Debt Payments”), except (a) regularly scheduled
payments of interest in respect of the 2005 Senior Notes and Debt permitted
pursuant to Section 7.03(l), (b) regularly scheduled payment of interest in
respect of any Subordinated Debt, provided that immediately before and after
giving effect thereto there is no Default, (c) provided that immediately before
and after giving effect thereto there is no Default, any other Restricted Debt
Payments during any Unlimited Amount Period, and (d) provided that (i)
immediately before and after giving effect thereto there is no Default, and (ii)
after giving effect thereto Availability is not less than $100,000,000, any
other Restricted Debt Payments during all Limited Amount Periods, not to exceed
$50,000,000 in aggregate amount during all such Limited Amount Periods.

          7.16    Capital Expenditures.  Make or become legally obligated to
make any Capital Expenditures, except for Capital Expenditures not exceeding, in
the aggregate for the Borrower and its Subsidiaries during each fiscal year set
forth below, the amount set forth opposite such fiscal year:

Fiscal Year

 

Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

2006

 

$

225,000,000

 

2007

 

$

250,000,000

 

2008 and each fiscal year thereafter

 

$

45,000,000;

 

provided, however, that so long as no Default has occurred and is continuing or
would result from such Capital Expenditure, any portion of the amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year.

-77-

--------------------------------------------------------------------------------




          7.17    Centralized Cash Management Program.  Permit the Centralized
Cash Management Program to exist after the earlier of (i) the distribution of
Chaparral to the Borrower’s shareholders and (ii) September 30, 2005.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01   Events of Default.  Any of the following shall constitute an Event of
Default:

 

 

 

 

 

          (a)          Non-Payment.  The Borrower or any other Loan Party fails
to pay (i) when and as required to be paid herein, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

 

 

          (b)          Specific Covenants.  The Borrower or any Subsidiary, as
applicable, fails to perform or observe any term, covenant or agreement
contained in any of Section 6.03(a), 6.10, 6.11 or 6.12 or Article VII, or any
default exists under the Guaranty; or

 

 

 

          (c)          Other Defaults.  The Borrower or any Subsidiary, as
applicable, fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days; or

 

 

 

          (d)          Representations and Warranties.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any Subsidiary herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

 

 

          (e)          Cross-Default.  (i) The Borrower or any Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Debt or
Guarantee (other than Debt hereunder and Debt under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $10,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Debt or Guarantee or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Debt or the beneficiary or beneficiaries of such Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Debt to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Debt to be
made, prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $10,000,000; or

-78-

--------------------------------------------------------------------------------




 

          (f)          Insolvency Proceedings, Etc.  The Borrower or any
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

 

 

          (g)          Inability to Pay Debts; Attachment.  (i) The Borrower or
any Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or stayed within 30 days after its issue or levy; or

 

 

 

          (h)          Judgments.  There is entered against the Borrower or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

 

 

          (i)          ERISA.  (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000; or

-79-

--------------------------------------------------------------------------------




 

          (j)          Invalidity of Loan Documents.  Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

 

 

          (k)          Change of Control.  There occurs any Change of Control;
or

 

 

 

          (l)          Investments and Debt.  During any Unlimited Amount
Period, the Borrower or any Subsidiary makes any Acquisition pursuant to
Section 7.02(h) or other Investment pursuant to Section 7.02(i) or incurs any
Debt pursuant to Sections 7.03(e), (f) or (k) or makes any Restricted Debt
Payment pursuant to Section 7.15(c) which, after giving effect thereto, results
in a Leverage Ratio greater than or equal to 3.00 to 1.00; or

 

 

 

          (m)          Restricted Payments.  During any Unlimited Restricted
Payment Period, the Borrower or any Subsidiary makes a Restricted Payment
pursuant to Section 7.06(d) which, after giving effect thereto, results in a
Leverage Ratio greater than or equal to 3.00 to 1.00 or a Senior Secured
Leverage Ratio greater than or equal to 1.50 to 1.00.

          8.02    Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

          (a)          declare the commitment of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

 

 

          (b)          declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

 

 

          (c)          require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

 

 

          (d)          exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

-80-

--------------------------------------------------------------------------------




          8.03    Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

 

 

          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest, Letter of
Credit Fees and Cash Management Obligations) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer (including fees and time charges for attorneys who
may be employees of any Lender or the L/C Issuer) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

 

 

          Third, to payment of that portion of the Obligations, (other than
Obligations with respect to Swap Contracts and Cash Management Obligations),
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

 

 

 

          Fourth, to payment of that portion of the Obligations, constituting
obligations in the amount of the Termination Value with respect to Swap
Contracts, unpaid principal of the Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

 

 

          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

 

 

 

          Sixth, to payment of remaining portion of the Obligations (including
Cash Management Obligations), ratably among the Lenders in proportion to the
respective amounts described in this clause Sixth held by them; and

 

 

 

          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

-81-

--------------------------------------------------------------------------------




ARTICLE IX.
ADMINISTRATIVE AGENT

          9.01    Appointment and Authority. 

          Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

          9.02    Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

          9.03    Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

          (a)          shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

 

 

          (b)          shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and

 

 

 

          (c)          shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

-82-

--------------------------------------------------------------------------------




          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.  The Administrative Agent shall promptly request any
report, letter, statement or other information under Section 6.02(b) or (c)
which any Lender requests the Administrative Agent to obtain.

          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

          9.04    Reliance by Administrative Agent. 

          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

          9.05    Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

-83-

--------------------------------------------------------------------------------




          9.06    Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

-84-

--------------------------------------------------------------------------------




          9.07    Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

          9.08    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, neither the Arranger, Syndication Agent nor any
Co-Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

          9.09    Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

          (a)          to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

 

 

          (b)          to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

-85-

--------------------------------------------------------------------------------




          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

          9.10    Collateral and Guaranty Matters.  The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

          (a)          to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or Disposed of or to be sold or Disposed of
as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;

 

 

 

          (b)          to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien created to secure Debt permitted by Section 7.03(d); and

 

 

 

          (c)          to release any Guarantor from its obligations under the
Guaranty (i) if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or (ii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders.

          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X.
MISCELLANEOUS

          10.01  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

-86-

--------------------------------------------------------------------------------




 

          (a)          waive any condition set forth in Section 4.01(a) without
the written consent of each Lender;

 

 

 

          (b)          extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

 

 

          (c)          postpone any scheduled date fixed by this Agreement or
any other Loan Document for any payment (it being understood that the mandatory
prepayments under Section 2.05 do not provide for a scheduled date fixed for
payment), of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

 

 

          (d)          reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

 

 

 

          (e)          change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

 

 

          (f)          change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

 

 

          (g)          release all or substantially all of the value of the
Guaranty without the written consent of each Lender; or

 

 

 

          (h)          release all or substantially all of the Collateral in any
transaction or series of related transactions without the written consent of
each Lender, unless otherwise permitted by clause (i) or (ii) of
Section 9.10(a);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

-87-

--------------------------------------------------------------------------------




          10.02  Notices; Effectiveness; Electronic Communication. 

 

          (a)          Notices Generally.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

 

 

 

 

          (i)          if to the Borrower, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

 

 

 

 

          (ii)         if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 

 

          (b)          Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

-88-

--------------------------------------------------------------------------------




 

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 

 

          (c)          THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).

 

 

 

          (d)          Change of Address, Etc.  Each of the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

-89-

--------------------------------------------------------------------------------




 

          (e)          Reliance by Administrative Agent, L/C Issuer and
Lenders.  The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Revolving Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

          10.03  No Waiver; Cumulative Remedies.  No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

          10.04  Expenses; Indemnity; Damage Waiver. 

 

          (a)          Costs and Expenses.  The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all reasonable legal fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

-90-

--------------------------------------------------------------------------------




 

          (b)          Indemnification by the Borrower.  The Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of the Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

 

 

          (c)          Reimbursement by Lenders.  To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

-91-

--------------------------------------------------------------------------------




 

          (d)          WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (b) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

 

 

          (e)          Payments.  All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.

 

 

 

          (f)          Survival.  The agreements in this Section shall survive
the resignation of the Administrative Agent and the L/C Issuer, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

          10.05  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

-92-

--------------------------------------------------------------------------------




          10.06  Successors and Assigns.

 

          (a)         Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

 

 

          (b)         Assignments by Lenders.  Any Lender may at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that

 

 

 

 

 

           (i)          except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

-93-

--------------------------------------------------------------------------------




 

 

           (ii)        each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

 

 

 

 

 

           (iii)      any assignment of a Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

 

 

 

 

 

           (iv)        the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

 

 

          (c)          Register.  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each of the Borrower and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

-94-

--------------------------------------------------------------------------------




 

          (d)          Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

 

 

          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

 

 

          (e)          Limitations upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

 

 

          (f)          Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

-95-

--------------------------------------------------------------------------------




 

          (g)          Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

 

 

          (h)          Special Purpose Funding Vehicles.  Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower
(an “SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under
Section 2.12(b)(ii).  Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

-96-

--------------------------------------------------------------------------------




 

          (i)          Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

         10.07  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) as reasonably required
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

-97-

--------------------------------------------------------------------------------




          For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

          Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

          10.08  Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be owed to a branch or office
of such Lender or the L/C Issuer different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

          10.09  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Highest Lawful Rate.  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Highest Lawful Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

-98-

--------------------------------------------------------------------------------




          10.10  Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

          10.11  Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligations hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

          10.12  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          10.13  Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

-99-

--------------------------------------------------------------------------------




 

          (a)          the Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);

 

 

 

          (b)          such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

 

 

          (c)          in the case of any such assignment resulting from a claim
for compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

 

 

          (d)          such assignment does not conflict with applicable Laws.

          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

          10.14  Governing Law; Jurisdiction; Etc. 

 

          (a)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

 

 

 

          (b)          SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN
DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT
OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

-100-

--------------------------------------------------------------------------------




 

          (c)          WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 

 

          (d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

          10.15  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

-101-

--------------------------------------------------------------------------------




          10.16  USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

          10.17  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

-102-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

Name:

Richard M. Fowler

 

Title:

Executive Vice President – Finance

 

 

and CFO

S-1

--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ PAUL FOLINO

 

 

--------------------------------------------------------------------------------

 

Name:

Paul Folino

 

Title:

Assistant Vice President

S-2

--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

By:

/s/ DAVID MCCAULEY

 

 

--------------------------------------------------------------------------------

 

Name:

David McCauley

 

Title:

Vice President

S-3

--------------------------------------------------------------------------------




 

UBS SECURITIES LLC, as Syndication Agent

 

 

 

 

By:

/s/ LAUREN CLANCY

 

 

--------------------------------------------------------------------------------

 

Name:

Lauren Clancy

 

Title:

Director

 

 

 

 

By:

/s/ BARBARA S. WANG

 

 

--------------------------------------------------------------------------------

 

Name:

Barbara S. Wang

 

Title:

Director and Counsel Regions Americas Legal

S-4

--------------------------------------------------------------------------------




 

UBS LOAN FINANCE, as a Lender

 

 

 

 

By:

/s/ WILFRED V. SAINT

 

 

--------------------------------------------------------------------------------

 

Name:

Wilfred V. Saint

 

Title:

Director, Banking Product Services, US

 

 

 

 

By:

/s/ RICHARD L. TAVROW

 

 

--------------------------------------------------------------------------------

 

Name:

Richard L. Tavrow

 

Title:

Director, Banking Product Services, US

S-5

--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and as a Lender

 

 

 

 

By:

/s/ MICHAEL J. LISTER

 

 

--------------------------------------------------------------------------------

 

Name:

Michael J. Lister

 

Title:

JPMorgan Chase Bank, N.A.

S-6

--------------------------------------------------------------------------------




 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a
Lender

 

 

 

 

By:

/s/ ZACH JOHNSON

 

 

--------------------------------------------------------------------------------

 

Name:

Zach Johnson

 

Title:

Vice President

S-7

--------------------------------------------------------------------------------




 

SUNTRUST BANK, as Co-Documentation Agent and as a Lender

 

 

 

 

By:

/s/ DANIEL S. KOMITOR

 

 

--------------------------------------------------------------------------------

 

Name:

Daniel S. Komitor

 

Title:

Director

S-8

--------------------------------------------------------------------------------




 

COMERICA BANK, as a Lender

 

 

 

 

By:

/s/ GERALD R. FINNEY, JR.

 

 

--------------------------------------------------------------------------------

 

Name:

Gerald R. Finney, Jr.

 

Title:

Vice President

S-9

--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ KEVIN S. MCFADDEN

 

 

--------------------------------------------------------------------------------

 

Name:

Kevin S. McFadden

 

Title:

Vice President

S-10

--------------------------------------------------------------------------------




 

HIBERNIA NATIONAL BANK, as  a Lender

 

 

 

 

By:

/s/ THOMAS BLAKE

 

 

--------------------------------------------------------------------------------

 

Name:

Thomas Blake

 

Title:

Vice President

S-11

--------------------------------------------------------------------------------




 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

By:

/s/ BRIAN P. SCHWINN

 

 

--------------------------------------------------------------------------------

 

Name:

Brian P. Schwinn

 

Title:

Duly Authorized Signatory

S-12

--------------------------------------------------------------------------------




SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

1.

Applicant:

Texas Industries, Inc.

 

Issuer:

Bank of America, N.A.

 

Original Issuance Date:

October 25, 1993

 

Beneficiary:

National Union Fire Insurance Company of Pittsburgh, PA

 

Renewal/Expiry Date:

April 1

 

Last Amended:

February 22, 2005 (Amendment No. 2)

 

LC Number:

133443

 

Current Aggregate Amount:

$1,220,196.00

 

 

 

2.

Applicant:

Texas Industries, Inc.

 

Issuer:

Bank of America, N.A.

 

Original Issuance Date:

March 20, 1998

 

Beneficiary:

Liberty Mutual Insurance Company

 

Renewal/Expiry Date:

March 31

 

Last Amended:

July 15, 2004 (Amendment No. 3)

 

LC Number:

973042

 

Current Aggregate Amount:

$258,000.00

 

 

 

3.

Applicant:

Texas Industries, Inc.

 

Issuer:

Bank of America, N.A.

 

Original Issuance Date:

July 14, 1999

 

Beneficiary:

Reliance National Indemnity Company

 

Renewal/Expiry Date:

April 1

 

Last Amended:

May 18, 2004 (Amendment No. 4)

 

LC Number:

1148

 

Current Aggregate Amount:

$1,752,604.00

 

 

 

4.

Applicant:

Texas Industries, Inc.

 

Issuer:

Bank of America, N.A.

 

Original Issuance Date:

July 6, 2000

 

Beneficiary:

Old Republic Insurance Company

 

Renewal/Expiry Date:

April 1

 

Last Amended:

February 8, 2005 (Amendment No. 8)

 

LC Number:

3027320

 

Current Aggregate Amount:

$23,843,362.00

Schedule 1.01

--------------------------------------------------------------------------------




SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender

 

Commitment

 

Applicable Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Bank of America, N.A.

 

$

32,500,000

 

 

16.250000000

%

UBS Loan Finance

 

$

24,500,000

 

 

12.250000000

%

JPMorgan Chase Bank, N.A.

 

$

24,500,000

 

 

12.250000000

%

Wells Fargo Bank, National Association

 

$

24,500,000

 

 

12.250000000

%

SunTrust Bank

 

$

24,500,000

 

 

12.250000000

%

Comerica Bank

 

$

24,500,000

 

 

12.250000000

%

U.S. Bank National Association

 

$

20,000,000

 

 

10.000000000

%

Hibernia National Bank

 

$

15,000,000

 

 

7.500000000

%

General Electric Capital Corporation

 

$

10,000,000

 

 

5.000000000

%

Total

 

$

200,000,000

 

 

100.000000000

%

Schedule 2.01

--------------------------------------------------------------------------------




SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

Schedule 5.05

--------------------------------------------------------------------------------




SCHEDULE 5.13

SUBSIDIARIES,
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN THE BORROWER

PART (a)          SUBSIDIARIES

Subsidiaries to be Owned After the Spin-Off Transaction

 

State of Incorporation
or Organization

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Brookhollow Corporation

 

 

Delaware

Brookhollow of Alexandria, Inc.

 

 

Louisiana

Brook Hollow Properties, Inc.

 

 

Texas

Brookhollow of Virginia, Inc.

 

 

Virginia

Southwestern Financial Corporation

 

 

Texas

Creole Corporation

 

 

Delaware

Pacific Custom Materials, Inc.

 

 

California

Riverside Cement Company (1)

 

 

California

Partin Limestone Products, Inc.

 

 

California

Riverside Cement Holdings Company

 

 

Delaware

Texas Industries Holdings, LLC (formerly Texas Industries Holdings, Inc.)

 

 

Delaware

Texas Industries Trust

 

 

Delaware

TXI Aviation, Inc.

 

 

Texas

TXI California Inc.

 

 

Delaware

TXI Capital Trust I

 

 

Delaware

TXI Cement Company

 

 

Delaware

TXI LLC (formerly TXI Corp. and formerly TXI Texas, Inc.)

 

 

Delaware

TXI Operating Trust

 

 

Delaware

TXI Operations, LP (2)

 

 

Delaware

TXI Power Company

 

 

Texas

TXI Riverside Inc.

 

 

Delaware

TXI Transportation Company

 

 

Texas

Indirect subsidiaries of the Borrower are indented and listed following their
direct parent company, with subsidiaries with multiple direct owners as follows:

--------------------------------------------------------------------------------

(1) California general partnership: TXI California Inc. and TXI Riverside Inc.,
general  partners

(2) Delaware limited partnership: TXI Operating Trust, general partner; Texas
Industries Trust, limited partner

Schedule 5.13

--------------------------------------------------------------------------------




PART (b) OTHER EQUITY INVESTMENTS

Subsidiaries to be Owned on the Closing Date but Divested in the Spin-Off
Transaction:

 

 

State or Other Jurisdiction
of Incorporation or
Organization

 

 

--------------------------------------------------------------------------------

Chaparral Steel Company

 

 

Delaware

Chaparral (Virginia) Inc.

 

 

Delaware

American Materials Transport, Inc.

 

 

Delaware

Chaparral Steel Investments, Inc. (formerly Chaparral Steel Company)

 

 

Delaware

Chaparral Steel Texas, LLC (formerly Chaparral Steel Texas, Inc.)

 

 

Delaware

Chaparral Steel Holdings, LLC (formerly Chaparral Steel Holdings, Inc.)

 

 

Delaware

Chaparral Steel Trust

 

 

Delaware

Chaparral Steel Midlothian, LP (1)

 

 

Delaware

TXI Star Recycling LP (formerly Star 2000 LP) (1)

 

 

Delaware

Aceros Chaparral, S. de R. L. de C. V. (2)

 

 

Mexico

Servicios Chaparral, S. de R. L. de C. V. (3)

 

 

Mexico

Indirect subsidiaries of Chaparral Steel Company are indented and listed
following their direct parent company, with subsidiaries with multiple direct
owners as follows:

--------------------------------------------------------------------------------

(1)

Delaware limited partnership: Chaparral Steel Texas, LLC is 1% general partner
and Chaparral Steel Trust is 99% limited partner.

(2)

Mexico limited liability company: Chaparral Steel Investments, Inc. and
Chaparral Steel Midlothian, LP, owners.

(3)

Mexico limited liability company: Aceros Chaparral, S. de R. L. de C. V. and
Chaparral Steel Midlothian, LP, owners

Minority Interests

Minority interest in Oaks Bank & Trust - $447,197.38
Minority interest in Twelve TX, LLC - $197,348.00

Schedule 5.13

--------------------------------------------------------------------------------




SCHEDULE 7.01

EXISTING LIENS

Referred to in Subparagraph (h) of the definition of “Permitted Liens”

1.

Liens and security interests granted by various Loan Parties in favor of Bank of
America, as administrative agent under the Existing Credit Agreement that secure
such Loan Parties’ obligations under such credit agreement or under guaranties
thereof.  All such liens and security interests will be released as part of the
transactions occurring on or about the Closing date.

 

 

2.

Interest of Deere Credit, Inc. in specified excavating equipment and associated
rights and property.  The related financing statements appear to be
precautionary filings for a lease of this equipment but the financing statements
also cover “all general intangibles associated therewith [i.e., with the
equipment], including, without limitation, all warranty rights; all accounts
arising therefrom.”

 

 

3.

Interest of William Scotsman Mobile Offices in a 74”x14” mobile office located
in Midlothian, TX.  The related financing statement characterizes the underlying
agreement as a “lease/purchase” rather than only as a lease.

 

 

4.

Interests of UnionBanCal Leasing Corporation, the original lessor of certain
equipment, in all rights of Borrower in a sublease of such equipment from
Borrower to TXI Operations, LP.

 

 

5.

Interests of BTM Capital Corporation, the original lessor of certain equipment,
in all rights of Borrower in a sublease of such equipment from Borrower to TXI
Operations, LP.

 

 

6.

Interests of the following parties in the following items of property (and
associated rights and property), which may or may not be held under true leases:

 

 

 

 

a.

Interests of Darr Equipment Operating Co. LP. in the following equipment:

 

 

 

 

 

1 Used Caterpillar Model 980G Wheel Loader

 

 

1 Used Caterpillar Model 345BL Hydraulic Excavator

 

 

1 New Caterpillar  Model 345B Excavator

 

 

1 New Caterpillar Model 330B Hydraulic Excavator

 

 

 

 

b.

Interests of CitiCorp Del Lease, Inc., dba CitiCorp Dealer Finance, in the
following equipment:

 

 

 

 

 

2 new Caterpillars Model #GP25KLP

 

 

188”N Triplex at 1134 Pioneer Plant Road, Eagle Lake, Colorado, TX

 

 

2 Sideshifters, one at Colorado, one at Romayor, TX

 

 

42” Forks Equipment at 1134 Pioneer Plant Road

 

 

31” Simplex at 13 Mile E Highway 787, Romayor, TX

Schedule 7.01

--------------------------------------------------------------------------------




 

c.

Interests of The CIT Group / Equipment Financing Inc. in the following
equipment:

 

 

 

 

 

1 2003 Skytrak Legacy 10054 Handler

 

 

 

 

d.

Interests of Hyster Credit Company in the following equipment:

 

 

 

 

 

2 Hyster H80XM Lift Trucks, and all proceeds thereof

 

 

 

 

e.

Interests of T-K-O Equipment Co. in the following equipment:

 

 

 

 

 

2 Used Caterpillar 815F Compactors

 

 

 

 

f.

Interests of Norwest Financing Leasing Inc. in the following equipment:

 

 

 

 

 

1 Sharp ARC150 Copier with accessories

 

 

 

 

g.

Interests of Continental Equipment Company L.P. in the following equipment:

 

 

 

 

 

1 New Komatsu WA500-3 Wheel loader, with all attachments

 

 

 

 

h.

Interests of Minolta Business Systems in the following equipment:

 

 

 

 

 

1 Minolta 2001 Copier #2942856

 

 

 

 

i.

Interests of De Lage Landen Financial Services, Inc. in the following equipment:

 

 

 

 

 

1 Trackmobile Model 4150TM

Schedule 7.01

--------------------------------------------------------------------------------




SCHEDULE 7.02(d)

EXISTING INVESTMENTS

Investments listed in PART (b) of Schedule 5.13

Obligations with respect to letters of credit listed on Schedule 1.01 and
guarantees listed on Schedule 7.03(c), to the extent constituting Investments

Schedule 7.02(d)

--------------------------------------------------------------------------------




SCHEDULE 7.03(c)

EXISTING DEBT

Debt under the 2003 Senior Notes.  Over $599,000,000 of this Debt has been
tendered and will be retired at the time of funding of the 2005 Senior Notes and
the initial Credit Extension; to the extent any of the remaining Debt is not
tendered it will remain outstanding until purchased, called or paid.

Debt under the Existing Credit Agreement, to be retired at the time of funding
of the 2005 Senior Notes and the initial Credit Extension.

$2,495,000 Pollution Control Bonds, due through 2007.

Aggregate of certain future contractual payments due to retirees or their
beneficiaries under the Financial Security Plan, which may constitute “Debt” as
defined.  The aggregate future contractual payments equal $386,856.06

Guarantee by Texas Industries, Inc. to Virginia Power Company for payment of
electric power purchases by Chaparral (Virginia), Inc.  Expected to be
terminated by the time of the funding of the 2005 Senior Notes and the initial
Credit Extension; will be terminated by the time of the Spin-Off Transaction.

Guarantee by Texas Industries, Inc. to Sims Group USA Corporation for payment of
scrap purchases from and any payment required upon early termination of lease by
Chaparral (Virginia), Inc.  Expected to be extinguished by the time of the
funding of the 2005 Senior Notes and the initial Credit Extension; will be
terminated by the time of the Spin-Off Transaction.

Schedule 7.03

--------------------------------------------------------------------------------




SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

THE BORROWER:

Texas Industries, Inc.
1341 West Mockingbird Lane, 7th Floor
Dallas, Texas 75247
Attention:  Kenneth R. Allen, Vice President and Treasurer
Telephone:  (972) 647-6730
Telecopier:  (972) 674-3964
Electronic Mail:  kallen@txi.com
Website Address:  www.txi.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas  75202

Primary
Attention:       Monica Barnes
Telephone:     214-209-9289
Telecopier:     214-290-9442
Electronic Mail:  monica.t.bartnes@bankofamerica.com

Secondary
Attention:       Deanna Betik
Telephone:     214-209-3259
Telecopier:     214-290-9414
Electronic Mail:  deanna.betik@bankofamerica.com

Account No.:  129-2000-883
Ref:  Texas Industries, Inc.
ABA# 111000012
Attn: Credit Services

Schedule 10.02 - 1

--------------------------------------------------------------------------------




Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Street Address: 231 South LaSalle Street
Mail Code: IL1-231-08-30
City, State ZIP Code: Chicago, Illinois 60604

Primary
Attention:  Linda Lov
Telephone:  (312) 828-8010
Telecopier:  (877) 206-1766
Electronic Mail:  linda.k.lov@BankofAmerica.com

Secondary
Attention:  David A. Johanson
Telephone:  (312) 828-7933
Telecopier:  (877) 206-8410
Electronic Mail:  david.johanson @BankofAmerica.com

L/C ISSUER:

Standby Letters of Credit
Bank of America, N.A.
Trade Operations – Scranton
1 Fleetway
Mail Code:  PA6-580-02-30
Scranton, PA 18507
Attention: Alfonso (Al) Malave
Asst. Vice President and Operations Manager
Telephone:  (570) 330-4212
Facsimile:   (570) 330-4186

Commercial Letters of Credit
Bank of America, N.A.
Trade Operations – Charlotte
121 W. Trade St.
Mail Code:  NC1-005-21-01
Charlotte, NC 28255
Attention: Bette Stover
Asst. Vice President and Operations Manager
Telephone:  (704) 386-8617
Facsimile:   (704) 386-0706

Schedule 10.02 - 2

--------------------------------------------------------------------------------




SWING LINE LENDER:

Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas  75202

Primary
Attention:       Monica Barnes
Telephone:     214-209-9289
Telecopier:     214-290-9442
Electronic Mail:  monica.t.barnes@bankofamerica.com

Secondary
Attention:       Deanna Betik
Telephone:     214-209-3259
Telecopier:     214-290-9414
Electronic Mail:  deanna.betik@bankofamerica.com

Account No.:  129-2000-883
Ref:  Texas Industries, Inc.
ABA# 111000012
Attn: Credit Services

Schedule 10.02 - 3

--------------------------------------------------------------------------------




SCHEDULE 10.06

PROCESSING AND RECORDATION FEES

          The Administrative Agent will charge a processing and recordation fee
(an “Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

Transaction

 

Assignment Fee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

 

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$500

Schedule 10.06

--------------------------------------------------------------------------------




EXHIBIT A

ASSIGNMENT AND ASSUMPTION

          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor: ______________________________

 

 

2.

Assignee: ______________________________ [and is an Affiliate/Approved Fund of
[identify Lender]1]

 

 

3.

Borrower(s):   Texas Industries, Inc..

 

 

4.

Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement


--------------------------------------------------------------------------------

 

1          Select as applicable.

A - 1
Form of Assignment and Assumption

--------------------------------------------------------------------------------




5.

Credit Agreement:  Credit Agreement, dated as of June 30, 2005, among Texas
Industries, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

 

 

6.

Assigned Interest:


Aggregate
Amount of
Commitment
for all Lenders*

 

Amount of
Commitment/
Assigned*

 

Percentage
Assigned of
Commitment2

 

CUSIP
Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$____________

 

$_____________

 

__________%

 

 

$____________

 

$_____________

 

__________%

 

 

$____________

 

$_____________

 

__________%

 

 

[7.            Trade Date:          __________________]3

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

          The terms set forth in this Assignment and Assumption are hereby
agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

   

--------------------------------------------------------------------------------

 

Title:

 


--------------------------------------------------------------------------------

          *Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

          2 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

          3 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

A - 2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




[Consented to and] 4 Accepted:

BANK OF AMERICA, N.A., as
  Administrative Agent

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

[Consented to:]5

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 


--------------------------------------------------------------------------------

          4          To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement.

 

          5          To be added only if the consent of the Borrower and/or
other parties (e.g. Swing Line Lender, L/C Issuer) is required by the terms of
the Credit Agreement.

A - 3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

          1.          Representations and Warranties.

                       1.1.          Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

                       1.2.          Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

          2.          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

A - 4
Form of Assignment and Assumption

--------------------------------------------------------------------------------




          3.          General Provisions.  This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.

A - 5
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  ____________,

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

          Reference is made to that certain Credit Agreement, dated as of
June 30, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Texas Industries, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the
                                                        of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

          1.          Attached hereto as Schedule 1 are the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

          1.          Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

          2.          The undersigned has reviewed and is familiar with the
terms of the Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.

          3.          A review of the activities of the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

B - 1
Form of Compliance Certificate

--------------------------------------------------------------------------------




[select one:]

          [to the knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

          [the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]

          4.          The representations and warranties of the Borrower
contained in Article V of the Agreement, and any representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

          5.          The financial covenant analyses and information set forth
on Schedule 2 attached hereto are true and accurate on and as of the date of
this Certificate.

          This Certificate is executed by the undersigned in his capacity as an
officer of the Borrower and not in any individual capacity.

          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of ______________, ____

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

B - 2
Form of Compliance Certificate

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

[TO BE COMPLETED]

--------------------------------------------------------------------------------




EXHIBIT C

FORM OF GUARANTY

C - 1
Form of Guaranty

--------------------------------------------------------------------------------




EXHIBIT D

OPINION MATTERS

          The matters contained in the following Sections of the Credit
Agreement should be covered by the legal opinion:

 

•

Section 5.01(a), (b) and (c)

 

 

 

 

•

Section 5.02

 

 

 

 

•

Section 5.03

 

 

 

 

•

Section 5.04

 

 

 

 

•

Section 5.06

 

 

 

 

•

Section 5.14(b)

D
Opinion Matters

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF REVOLVING LOAN NOTE

$                                    

July 6, 2005

          FOR VALUE RECEIVED, Texas Industries, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
___________________________ (the “Lender”), on the Maturity Date (as defined in
the Credit Agreement referred to below) the principal amount of
__________________ Dollars ($____________), or such lesser principal amount of
Revolving Loans (as defined in such Credit Agreement) due and payable by the
Borrower to the Lender on the Maturity Date under that certain Credit Agreement,
dated as of June 30, 2005 (as amended, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

          The Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Agreement.  All payments of principal of and interest on this
Note shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

          This Note is one of the Revolving Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein.   This Note is
also entitled to the benefits of the Guaranty  and is secured by the
Collateral.  Upon the occurrence of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Revolving Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount, Type and maturity of its Revolving Loans and payments with
respect thereto.

          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and, except for notices for which
provision is expressly made in the Loan Documents, notice of protest, demand,
intent to accelerate, acceleration, dishonor and non-payment of this Note.

E - 1
Form of Revolving Loan Note

--------------------------------------------------------------------------------




          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

E - 2
Form of Revolving Loan Note

--------------------------------------------------------------------------------




REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of Loan Made

 

Amount of Loan Made

 

End of Interest Period

 

Amount of Principal or Interest Paid This Date

 

Outstanding Principal Balance This Date

 

Notation Made By

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

                           

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

E - 3
Form of Revolving Loan Note

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF REVOLVING LOAN NOTICE

Date:  ___________, _____

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

          Reference is made to that certain Credit Agreement, dated as of
June 30, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Texas Industries, Inc.., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

          The undersigned hereby requests (select one):

 

o

A Borrowing of Revolving Loans

o

A conversion or continuation of Revolving Loans

 

 

 

 

 

 

1.

On
                                                                                 
(a Business Day).

 

 

 

 

2.

In the amount of $                                              .

 

 

 

 

 

 

3.

Comprised of                                                       .

 

 

[Type of Revolving Loan requested]

 

 

 

 

 

 

4.

For Eurodollar Rate Loans:  with an Interest Period of          months.

          The Revolving Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

F - 1
Form of Revolving Loan Notice

--------------------------------------------------------------------------------




EXHIBIT G

FORM OF SECURITY AGREEMENT

G - 1
Form of Security Agreement

--------------------------------------------------------------------------------




EXHIBIT H

FORM OF SWING LINE LOAN NOTICE

Date:  ___________, _____

To:

Bank of America, N.A., as Swing Line Lender

 

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

          Reference is made to that certain Credit Agreement, dated as of
June 30, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Texas Industries, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

          The undersigned hereby requests a Swing Line Loan:

 

1.

On _______________________________________ (a Business Day).

     

 

2.

In the amount of $_________________.

          The Swing Line Borrowing requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement.

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

H - 1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------




EXHIBIT I

FORM OF SWING LINE NOTE

$                                                    

July 6, 2005

          FOR VALUE RECEIVED, TEXAS INDUSTRIES, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of BANK OF AMERICA, N.A.
(“Swing Line Lender”), on the date when due in accordance with the Credit
Agreement referred to below, the aggregate unpaid principal amount of each Swing
Line Loan from time to time made by the Swing Line Lender to the Borrower under
that certain Credit Agreement, dated as of June 30, 2005 (as amended, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

          The Borrower promises to pay interest on the unpaid principal amount
of each Swing Line Loan from the date of such Swing Line Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.

          All payments of principal of and interest on this Note shall be made
to the Swing Line Lender in Dollars in immediately available funds at its
Lending Office.

          If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

          This Note is the Swing Line Note referred to in the Agreement, is
entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  This Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Swing Line
Loans made by the Swing Line Lender shall be evidenced by one or more loan
accounts or records maintained by Swing Line Lender in the ordinary course of
business.  The Swing Line Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of the Swing Line Loans and
payments with respect thereto.

          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand, and except for notices for which
provision is expressly made in the Loan Documents, notice of protest, demand,
intent to accelerate, acceleration, dishonor and non-payment of this Note.

I - 1
Form of Swing Line Note

--------------------------------------------------------------------------------




          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.

 

TEXAS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

I - 2
Form of Swing Line Note

--------------------------------------------------------------------------------




SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Amount of Loan
Made

 

Amount of
Principal or
Interest Paid This
Date

 

Outstanding Principal
Balance This Date

 

Notation Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I - 3
Form of Swing Line Note

--------------------------------------------------------------------------------